Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5648 Page 1 of 57




                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

  M. S., L. S., and C.J.S.,
                                                       MEMORANDUM DECISION AND
         Plaintiffs,                                           ORDER

  v.                                                     Case No.: 2:19-cv-00199-RJS-CMR

  PREMERA BLUE CROSS, MICROSOFT                         Chief District Judge Robert J. Shelby
  CORPORATION, and the MICROSOFT
  CORPORATION WELFARE PLAN,                             Magistrate Judge Cecilia M. Romero

         Defendants.




        This case arises under the Employee Retirement Income Security Act of 1974 (ERISA).

 Plaintiffs M.S., L.S., and C.J.S. filed this lawsuit against Defendants Premera Blue Cross

 (Premera), Microsoft Corporation (Microsoft), and Microsoft Corporation Welfare Plan (the

 Plan) after the Plan’s claim administrator denied the S. Family’s claim for residential treatment

 benefits rendered to their minor son, C.S., for oppositional defiant disorder, autism spectrum

 disorder, pervasive developmental disorder, and anxiety. The S. Family and Defendants cross-

 move for summary judgment on the S. Family’s three claims: (1) denial of benefits, (2)

 violations of the Parity Act, and (3) statutory penalties under ERISA. For the reasons stated

 below, both motions are GRANTED in part and DENIED in part.
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5649 Page 2 of 57




                                               BACKGROUND 1

             The S. Family lives in King County, Washington. Microsoft employed M.S. and

 provided the Family with group health coverage through a self-funded benefit plan. C.S. was a

 beneficiary of the Plan. Before addressing the legal issues presented, the court first discusses the

 relevant Plan language, C.S.’s medical treatment, and the procedural history of the case.

                                                I.       The Plan

             The Plan designates Microsoft as the Named Fiduciary and Plan Administrator. 2

 Pursuant to the Plan documents, Microsoft delegated its claim procedure duties to the claim

 administrator, Premera. 3

             The Plan requires mental health treatment to be “medically necessary” for coverage. 4

 The Plan defines “medically necessary” as covered services meeting certain criteria, including:

             (1) It is essential to the diagnosis or treatment of an illness, accidental injury, or condition
             that is harmful or threatening to the enrollee’s life or health, . . . .
             (2) It is appropriate for the medical condition as specified in accordance with
             authoritative medical or scientific literature and generally accepted standards of medical
             practice.
             (3) It is a medically effective treatment of the diagnosis as demonstrated by the following
             criteria:
                      (a) There is sufficient evidence to draw conclusions about the positive effect of
                      the health intervention on health outcome.
                      (b) The evidence demonstrates that the health intervention can be expected to
                      produce its intended effects on health outcomes.
                      (c) The expected beneficial effects of the health intervention on health outcomes
                      outweigh the expected harmful effects of the health intervention.
             (4) It is cost-effective, as determined by being the least expensive of the alternative
             supplies or levels of service that are medically effective and that can be safely provided

 1
   Because the parties filed cross-motions for summary judgment, the court will “provide[] a neutral summary of the
 facts, . . . ‘in the light most favorable to the nonmoving party’ and ‘draw reasonable inferences therefrom’ while
 evaluating the motions in turn.” Stella v. Davis Cty., Case No. 1:18-cv-002, 2019 WL 4601611, at *1 n.1 (D. Utah
 Sept. 23, 2019) (quoting Doe v. City of Albuquerque, 667 F.3d 1111, 1122 (10th Cir. 2012)). Except where
 otherwise noted, the facts that follow are not disputed.
 2
     Dkt. 58 (Defendants’ Motion for Summary Judgment) at 17.
 3
     Id. at 18.
 4
     Dkt. 82 (Family’s Motion for Summary Judgment and Opposition to Defendants’ Motion) ¶ 4.

                                                          2
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5650 Page 3 of 57




            to the enrollee. A health intervention is cost-effective if no other available health
            intervention offers a clinically appropriate benefit at a lower cost.
            (5) It is not primarily for research or data accumulation.
            (6) It is not primarily for the comfort or convenience of the enrollee, the enrollee’s
            family, the enrollee’s physician or another provider.
            (7) It is not recreational, life-enhancing, relaxation or palliative therapy, except for
            treatment of terminal conditions. 5

 As used in this definition, “generally accepted standards of medical practice,” means “standards

 that are based on credible scientific evidence published in peer reviewed medical literature that is

 generally recognized by the relevant medical community, Physician Specialty Society

 recommendations, the views of physicians practicing in relevant clinical areas, and any other

 relevant factors.” 6

            Premera uses the McKesson InterQual Criteria as a factor to determine whether

 residential treatment care is appropriate for a mental health condition. 7 These criteria require all

 the following for extended stays (sixteen days or more) at a residential treatment center due to

 serious emotional disturbance:

        •    At least one of the following factors related to functioning present within the last week:
                 o School refusal or daily resistance to school attendance,
                 o An interpersonal conflict, defined as any of the following:
                          hostile or intimidating in most interactions,
                          persistently argumentative when given direction,
                          poor or intrusive boundaries causing anger in others and requiring
                             frequent staff intervention,
                          threatening, or
                          unable to establish positive peer or adult relationships.
                 o Improved independent functioning, requiring both
                          Discharge planned within the next week, and
                          Therapeutic passes planned to transition to alternate level of care.
                 o Repeated privilege restriction or loss of privileges,
                 o Unable or unwilling to follow instructions or negotiate needs, or
                 o Unresponsive to staff direction or limits.
        •    All of the following interventions within the last week:

 5
     Dkt. 82 ¶ 4; Dkt. 58 at 8.
 6
     Dkt. 58 at 8.
 7
     Dkt. 82 ¶ 5; Dkt. 58 at 9.

                                                       3
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5651 Page 4 of 57




                     o Behavioral contract or symptom management plan,
                     o Clinical assessment at least one (1) time per day,
                     o Individual or group or family therapy at least three (3) times per week,
                     o Individual or family psychoeducation,
                     o Psychiatric evaluation at least one (1) time per week, and
                     o School or vocational program.
         •       At least one of the following symptoms present within the last week:
                     o Aggressive or assaultive behavior,
                     o Angry outbursts,
                     o Depersonalization or derealization,
                     o Destruction of property,
                     o Easily frustrated and poor impulse control,
                     o Homicidal ideation without intent,
                     o Hypervigilance or paranoia,
                     o Nonsucidial self-injury,
                     o Persistent rule violations, or
                     o Psychiatric medication refractory or resistant and symptoms increasing or
                         persisting. 8

 Premera also uses separately formulated InterQual Criteria to determine whether services

 rendered at skilled nursing facilities and inpatient rehabilitation facilities are medically

 necessary. 9 Premera does not use any separately formulated criteria beyond the language of the

 Plan to determine whether inpatient hospice services are medically necessary. 10

             In the event a claim for benefits is denied “in whole or in part,” the Plan provides that

 Premera will send the claimant a written notice including: (1) the specific reason or reasons for

 denial; and (2) reference to the specific Plan provisions on which the denial is based. 11 The Plan

 also provides for this written notice to be provided by Premera when a claimant appeals the




 8
   Dkt. 82 ¶ 6. As the Family notes, Defendants cite the version of the InterQual criteria at R. 1548 for a continued
 stay in a residential treatment center. Dkt. 82 at ¶ 6 n.6. However, the language does not correlate with the
 language in the record at that citation. See Dkt. 58 at 9–10. The criteria listed above reflects the InterQual Criteria
 from the record and the Family’s statement of undisputed facts.
 9
   Dkt. 82 ¶ 7. The Family challenges Defendants’ reliance on the InterQual Criteria for inpatient rehabilitation
 facilities because of Defendants’ misrepresentations to the court that these criteria do not exist. Dkt. 85 (Family’s
 Reply) at 14.
 10
      Dkt. 82 ¶ 8.
 11
      Id. ¶ 9.

                                                            4
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5652 Page 5 of 57




 denial. 12 The Plan states Premera will send the claimant notice of “the specific reason or reasons

 for denial” if it denies the claimant’s appeal. 13

                                    II.   C.S.’s Medical History and Treatment

             When C.S. began attending kindergarten, he started exhibiting violent and aggressive

 behavior. 14 At age five, C.S. began receiving ongoing behavioral, social, occupational, and

 language therapies. 15 After several evaluations, C.S. was diagnosed with anxiety, emotional

 issues, and Pervasive Developmental Disorder—Not Otherwise Specified. 16

             Throughout his teenage years, C.S. became increasingly socially isolated and addicted to

 electronics, the internet, and technology. 17 C.S. also displayed aggressive and violent behavior

 centered on parental boundaries on his technology use. 18 C.S.’s violent behavior was severe

 enough that it sometimes required local police assistance and for C.S.’s therapist,

 Dr. Erin Milhelm, to implement a “Safety Intervention Plan” to help keep C.S.’s family safe

 during his episodes. 19 C.S. would also sometimes threaten self-harm or suicide during his

 outbursts and would become aggressive with family members beyond his parents. 20 Because of

 C.S.’s episodic violence and aggression, his parents found it “extremely difficult” to enforce

 boundaries and rules. 21



 12
      Id. ¶ 10.
 13
      Id.
 14
      Id. ¶ 11.
 15
      Id. ¶ 14.
 16
      Dkt. 82 ¶ 15; Dkt. 58 at 3.
 17
      Dkt. 82 ¶ 19; Dkt. 58 at 3.
 18
      Id.
 19
      Dkt. 82 ¶ 20.
 20
      Id. ¶ 25.
 21
      Id. ¶ 26.

                                                        5
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5653 Page 6 of 57




             In late 2016, C.S.’s parents met with an educational consultant to guide them in their

 selection of therapeutic programs for him. 22 They eventually decided to send C.S. to “Pacific

 Quest,” an outdoor behavioral health program in Hawaii. 23 The Family enrolled C.S. at Pacific

 Quest on June 15, 2017. 24 On July 17, 2017, C.S. left the program. 25 A therapist at Pacific

 Quest explained C.S. left “due to escalations both verbal and physical[] with staff.” 26

             While at Pacific Quest, C.S. received a psychological assessment by Todd Corelli, PhD. 27

 Dr. Corelli concluded his evaluation noting,

             In summary, [C.S.] struggles with several significant issues. These include poor
             coping skills, emotional immaturity, anger outburst[s], oppositional and defiant
             behaviors, anxiety, and social difficulties that are consistent with Autism
             Spectrum Disorder. Given the seriousness of these test findings, it is
             recommended that following his stay at Pacific Quest, [C.S.] go onto a longer
             term residential program that can continue addressing each of these issues in
             depth. [C.S.] requires placement in a structured, therapeutic, residential school
             outside of the home where he understands expectations and is given direct in vivo
             feedback when he gets overwhelmed. He will need a variety of therapeutic
             interventions, including individual, group, and family therapy. . . . Such a
             program will also need to provide [C.S.] with an academic environment that
             includes small class sizes with individualized attention and instruction. 28

             After C.S.’s discharge from Pacific Quest, his parents enrolled C.S. in Daniels Academy

 for mental health residential treatment. 29 Although C.S. was initially unable to transfer directly



 22
      Dkt. 82 ¶ 28; Dkt. 58 at 4.
 23
      Dkt. 82 ¶ 29; Dkt. 58 at 4.
 24
      Dkt. 58 at 4.
 25
      Id.
 26
      Dkt. 82 ¶ 30; Dkt. 58 at 4.
 27
   Dkt. 82 ¶ 33. Defendants dispute that C.S. received a psychological assessment while at Pacific Quest. See Dkt.
 58 at 4. Defendants rely on the Family’s Complaint which erroneously dates the assessment as occurring on July 21,
 2017. Dkt. 58 at 4–5. As cited by both parties, the Assessment Report indicates the assessment occurred on July 7,
 2017 while C.S. was attending Pacific Quest and was merely reported on July 18, 2017. See Dkt. 82 ¶ 33 (citing
 Rec. 0226); Dkt. 58 at 4–5 (citing Rec. 225)).
 28
      Dkt. 82 ¶ 34; Dkt. 58 at 5.
 29
      Dkt. 82 ¶ 35; Dkt. 58 at 5.

                                                         6
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5654 Page 7 of 57




 to Daniels Academy from Pacific Quest due to his “poor emotional regulation,” he later

 transferred to Daniels Academy after receiving six weeks of short-term residential mental health

 treatment at a facility called ViewPoint Center (ViewPoint). 30 At ViewPoint, C.S. received

 greater stabilization and assessment but did not receive an evaluation of the medical necessity for

 an extended stay at a residential treatment center. 31

             C.S. was discharged from ViewPoint on August 31, 2017, and his parents enrolled him at

 Daniels Academy the same day. 32 C.S.’s Master Treatment Plan for treatment at Daniels

 Academy was created on October 2, 2017. 33 As the reason for referral or presenting problem,

 the Master Treatment Plan indicates,

             Parents report [C.S.] was diagnosed with PDD-NOS and is extremely rigid in his
             thinking and behavior at home. Over time he has become addicted to computer
             devices and has difficulty transitioning on and off, which can lead to rude and
             sometimes aggressive behavior. He dislikes homework and doing chores as they
             divert time away from his electronic devices. He is very close-minded to try new
             things. He struggled in school with attention deficit problems, would get
             overwhelmed easily and have difficulty working in groups. 34

 The Master Problem List includes both Autism Spectrum Disorder and unspecified anxiety

 disorder. 35 C.S.’s anticipated discharge date was listed as Spring 2019 with obstacles to

 discharge including that C.S. “[s]eeks to be rescued, feels hopeless, helpless, [l]ack of social

 support, poor interpersonal skills, [and] executive functioning deficits.” 36




 30
      Dkt. 82 ¶ 36; Dkt. 58 at 5.
 31
      Dkt. 58 at 5.
 32
      Dkt. 82 ¶ 37; Dkt. 58 at. 5–6.
 33
      Dkt.58 at 6.
 34
      Id.
 35
      Id.
 36
      Id.

                                                    7
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5655 Page 8 of 57




          While at Daniels Academy, C.S.’s mental health problems manifested on at least the

 following dates:

      •   September 13, 2017–observed to be “non-compliant and walking away out of staff’s sight
          and supervision,” “upset” with staff, “struggling significantly[,]” and “[e]motionally
          fragile.”
      •   September 14, 2017–became rigid and verbally aggressive during family therapy,
          becoming “very upset[,]” telling his mother to “fuck off,” and refusing to participate in
          further therapy.
      •   September 24, 2017–needed to be restrained after attempting to stab staff members with a
          pencil, attempting to “lock himself in [a] bathroom,” placed on safety restrictions.
      •   October 10, 2017–noted to let “emotions build up over [a] day” and then became
          “aggressive towards others as a release.”
      •   October 17, 2017–observed to be sad and “[a]nxious” during therapy, expressed that he
          felt “as if he does not have the ability to do what is required of him.”
      •   October 26, 2017–struggled with “learned helplessness” and difficulty asserting himself.
      •   October 31, 2017, to November 2, 2017–became aggressive with a peer, had a physical
          altercation with that peer, then subsequently “minimized his role in the interaction”
          during therapy.
      •   January 9, 2018–struggled with sadness and “helplessness distortion.”
      •   January 13, 2018–refused to participate in a group exercise, “did not listen to staff[,]” and
          “walked away from staff several times.”
      •   January 22, 2018–refused to participate in a group exercise after trying for five minutes
          and becoming frustrated, obstinate, and then leaving the activity.
      •   February 15, 2018–observed to be struggling with “helplessness” and “cognitive
          distortions.”
      •   Approximately March 6, 2018–threatened self-harm and became aggressive and verbally
          abusive during family therapy.
      •   Immediately preceding March 25, 2018–threatened suicide during a home visit.
      •   Shortly prior to April 22, 2018–became violent on a camping trip, forcing staff to call
          police after several attempts to calm him down failed.
      •   May 1, 2018–observed to be struggling with “victim stance and self-pity” regarding his
          aggression.
      •   May 10, 2018–threatened self-harm (stabbing himself in the eye) during a therapy
          session, blocked the door, and did not allow his therapist to leave until the therapist was
          eventually successful in calming him down. 37



 37
   Dkt. 82 ¶ 38 (a)–(p). Defendants dispute that C.S. was “involved in any altercation[] and did not threaten suicide”
 while enrolled at Daniels Academy. Dkt. 58 at 7. However, to support this fact, Defendants cite to portions of the
 record specifically reflecting incidents where C.S. threatened suicide while enrolled at Daniels Academy. Dkt. 58 at
 7 (citing R. 21 (noting when C.S. was on a home visit “[h]e admitted ‘going to crises’ by threatening suicide ‘if they
 send me back.’” Also reporting on a different day, “once mom was called, CJ engaged her in discharge talk and
 then when he did not get her to commit to a time line, he threatened to hurt himself.”)).

                                                           8
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5656 Page 9 of 57




             C.S. received his first, and only, psychiatric evaluation at Daniels Academy on October 2,

 2017. 38 In it, Dr. Poonam Som indicated the “Chief Complaint,” as reported by C.S.’s parents,

 was C.S.’s “addict[ion] to gaming.” 39 Dr. Som also described C.S.’s parents as “having

 difficulty with [C.S.]” because “[h]e has become addicted to electronics, not so much gaming,

 but he was comfortable interacting online.” 40 C.S.’s parents reported, “It just got to the point

 that we had difficulty controlling the computer, and we were calling the police to calm him

 down.” 41 After the evaluation, Dr. Som diagnosed C.S. with Autism Spectrum Disorder,

 Attention Deficit Inattentive Type, Unspecified Anxiety Disorder. 42

                                        III.   Administrative Review Process

                                    A. Initial Denial and Level-One Appeal

             On September 6, 2017, the Family submitted a pre-authorization request to Defendants

 seeking coverage for C.S.’s treatment at Daniels Academy. 43 Two days later, on September 8,

 2017, Premera responded to the Family denying the request on the basis that C.S.’s enrollment at

 Daniels Academy was not medically necessary. 44 In the denial letter, Premera concluded C.S.’s

 enrollment was not medically necessary for two reasons. First, because the intensity of C.S.’s

 symptoms did not meet the InterQual Criteria for treatment in a residential treatment center, and




 38
      Dkt. 58 at 6.
 39
      Id.
 40
      Id.
 41
      Id.
 42
      Dkt. 58 at 7.
 43
      Dkt. 58 at 10–11.
 44
      Dkt. 82 ¶ 39; Dkt. 58 at 10–11.

                                                         9
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5657 Page 10 of 57




  second, because the intensity of treatment C.S. received at Daniels Academy did not meet the

  InterQual Criteria for a residential treatment center. 45 Specifically, Premera explained,

             To make this decision, we reviewed your contract, the medical policy McKesson
             InterQual Criteria, BH: Child and Adolescent Psychiatry Interqual 2017, and the
             medical records your provider, Daniels Academy sent to us. We have determined
             this service is considered not medically necessary. . . .

             The treatment guidelines we use state that residential treatment for a mental health
             condition is medically necessary when, because of a serious emotional
             disturbance, all of these situations are present:

                       •   You are so functionally impaired that you can’t follow
                           instructions or ask for help to get your needs met, or you can’t
                           control your behavior for more than 48 hours.
                       •   You cannot be managed safely in the community because, for
                           the last 6 months or longer, you have been repeatedly hurting
                           yourself, hurting others, damaging property, getting arrested,
                           running away to dangerous situations, or having other serious
                           psychiatric symptoms.
                       •   Your support system is not available, unsafe, not able to
                           manage your difficulties or keep you safe, or it was not helping
                           your treatment in a lower level of care.

             Residential treatment for a mental health condition is denied as not medically
             necessary. Information from your provider does not show that you are currently
             so functionally impaired that you can’t follow instructions or ask for help to get
             your needs met, or you can’t control your behavior for more than 48 hours, and
             you cannot be managed safely in the community because, for the last 6 months or
             longer, you have been repeatedly hurting yourself, hurting others, damaging
             property, getting arrested, running away to dangerous situations, or having other
             psychiatric symptoms. The information also does not show that your support
             system is not available, unsafe, not able to manage your difficulties or keep you
             safe, or was not helping your treatment in a lower level of care. . . .

             The treatment guidelines we use also state that, in addition to other requirements,
             residential treatment for a mental health condition is medically necessary only
             when:
                    • A psychiatric evaluation is done within one business day of
                         admission, and then (add when necessary: by a psychiatrist)
                         [sic] at least one time per week.
                    • A psychosocial evaluation is done within 48 hours of
                         admission.

  45
       See Dkt. 82 ¶ 40; Dkt. 58 at 11.

                                                        10
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5658 Page 11 of 57




                       •   A substance use evaluation is done within 48 hours of
                           admission.
                       •   Clinical assessment by a licensed provider is done at least one
                           time per day.
                       •   You receive individual or group or family therapy at least three
                           times per week.

             The information from your provider shows one individual therapy session on
             9/5/17, but otherwise does not show any of the evaluations or therapy services
             listed above. The information does include a treatment plan, but a treatment plan
             does not show that evaluations or therapy services have actually been done. . . . 46

  Premera informed the Family they could appeal the denial if they disagreed with the decision. 47

             The Family appealed Premera’s denial on February 27, 2018. 48 In their appeal letter, the

  Family argued Premera’s use of the InterQual Criteria “to deny or limit coverage is a violation of

  [the Plan] terms and provisions.” 49 Based on the Plan definition of eligible providers, the Family

  argued Daniels Academy “is an eligible provider that renders medically necessary treatment

  which meets [the Plan’s] requirements for reimbursable mental health services.” 50

             The Family also argued that it was “absolutely medically necessary” for C.S. to receive

  residential treatment at Daniels Academy. 51 The Family included copies of C.S.’s medical

  records from Daniels Academy, ViewPoint, and selected records from Pacific Quest. 52 They

  also included three letters in support of their appeal: (1) a letter from Chad Stark, a therapist who

  treated C.S. at ViewPoint; (2) a letter from Dr. Michael Connolly, a psychiatrist with experience

  in treating adolescents in subacute residential treatment centers; and (3) Erin Milhelm, a therapist



  46
       Id.
  47
       Dkt. 58 at 11–12.
  48
       Dkt. 82 ¶ 41; Dkt. 58 at 12.
  49
       Dkt. 57 (Family’s Level I Appeal Letter) at 81 (sealed).
  50
       Id.
  51
       Dkt. 82 ¶ 42.
  52
       Id.

                                                              11
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5659 Page 12 of 57




  who treated C.S. since 2010. 53 The letter from Chad Stark detailed the events that necessitated

  C.S.’s transfer to ViewPoint, specifically those taking place at the end of C.S.’s enrollment in

  Pacific Quest and the initial attempt to send C.S. to Daniels Academy:

             [C.S.] had a few aggressive incidents. The first was when he first got to PQ
             [Pacific Quest] where he was swinging a bamboo stick around and would not put
             it down. It hit a staff [member] without him intending for it to. [Staff member]
             referred [it] to like a 4 yr.-old swinging something around. A couple of days ago
             they told him he was not going home and he did okay initially but later that day
             threw a plant at someone and was told not to. He then threw a bucket toward staff
             and crawled into a tomato cage and told them they could not restrain him because
             he was in the cage. The last night he was at PQ something occurred and he was in
             a hold. [Provider] is not sure exactly what happened but it sounded like [C.S.]
             [was] not cooperative with the hold and a staff member got their lip split open.

             [C.S.] then went to Daniels and was to [be] admit[ted] today. When they arrived
             he became upset and would not stay and was making threats that he was going to
             kill himself. Daniels staff tried to process with [C.S.] but he tried to walk away;
             when staff did not engage and stopped walking after him he came back. Daniels
             requested that he come to us for stabilization. 54

  The letter from Stark also indicated that he believed it was medically necessary for C.S. to

  receive further residential treatment after leaving ViewPoint. 55

             The Letter from Dr. Connolly pushed back against Premera’s use of the InterQual

  Criteria to determine medical necessity for subacute residential treatment care. 56 The letter from

  Erin Milhelm further opined that it was medically necessary for C.S. to receive further residential

  treatment. 57

             At the end of their appeal, the Family requested Defendants provide them with “a copy of

  all documents under which the plan is operated,” including: (1) “all governing plan documents”;



  53
       Dkt. 82 ¶¶ 43, 46, 49; Dkt. 58 at 12–13.
  54
       Dkt. 82 ¶ 44; Dkt. 58 at 12–13.
  55
       Dkt. 82 ¶ 45.
  56
       Dkt. 82 ¶ 47; Dkt. 58 at 13.
  57
       Dkt. 82 ¶ 49; Dkt. 58 at 12.

                                                     12
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5660 Page 13 of 57




  (2) “the summary plan description”; (3) “any insurance policies in place for the benefits we are

  seeking”; (4) “any administrative services agreements that exist”; and (5) “any mental health and

  substance use disorder treatment criteria (including skilled nursing facility and rehab criteria)

  utilized to evaluate the claim[.]” 58 In response, Premera timely provided the Family with: (1) the

  relevant Summary Plan Description; and (2) the InterQual Criteria for Child and Adolescent

  Psychiatric Care at a Residential Treatment Center. 59 On October 8, 2020, over a year and a half

  after the Family’s initial request, Defendants produced the InterQual Criteria they used to

  evaluate medical necessity for pediatric patients at skilled nursing and inpatient rehabilitation

  facilities. 60 Defendants never produced any administrative services agreements to the Family,

  including the agreement between Microsoft and Premera. 61

              Premera sent the Family’s appeal to the Medical Review Institute of America (MRIoA)

  for review by an independent psychiatrist board-certified in General Psychiatry and Child and

  Adolescent Psychiatry. 62 Premera also sent records for the psychiatrist to review including

  Premera’s initial notice of denial, the Family’s Level I Appeal letter and exhibits, and C.S.’s

  medical records from Pacific Quest, ViewPoint, and Daniels Academy. 63

              On March 13, 2018, the independent psychiatrist concluded that “[b]ased on the clinical

  information provided and the plan definition of medically necessary, the coverage for mental




  58
       Dkt. 82 ¶ 51.
  59
       Id. ¶ 52.
  60
       Id. ¶ 54.
  61
       Id. ¶ 53.
  62
       Dkt. 58 at 13.
  63
       Id.

                                                     13
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5661 Page 14 of 57




  health residential treatment would not be considered medically necessary for this patient.” 64 The

  independent psychiatrist explained,

             The patient has a chronic history of temper outbursts and difficulties complying
             with behavioral expectations. This review has to do with a question of whether it
             was necessary for the patient to be treated in a residential setting starting
             08/31/17. The available information indicates that the patient’s symptoms were
             not of a severity to require the use of residential treatment, and he could have
             been treated safely and effectively in a less intensive setting. The standard of care
             for this patient would have been a transition from the inpatient setting to a partial
             hospitalization program level of care. 65

             On March 26, 2018, Premera sent a letter to the Family upholding the previous denial of

  C.S.’s claim for benefits received at Daniels Academy. 66 This denial letter explained Premera

  was upholding its previous denial because the intensity of C.S.’s symptoms did not meet the Plan

  requirements for treatment to be medically necessary at a residential treatment center. 67 The

  letter explained the Family’s appeal was reviewed by an independent physician who concluded

  that extended residential treatment was not medically necessary under the terms of the Plan and

  detailed the specific conclusions made by the physician. 68 Premera also notified the Family that

  they could seek Independent Review with the Office of Insurance Commissioner for Washington

  State if they disagreed with Premera’s determination. 69

                                           B. Level-Two Appeal

             On July 10, 2018, the Family requested Premera’s denials be reviewed by an external

  review organization under the Washington Insurance Commissioner’s mandate. 70 The Family


  64
       Id.
  65
       Dkt. 82 ¶ 56; Dkt. 58 at 14.
  66
       Dkt. 82 ¶ 55.
  67
       See Dkt. 58 at 14–15.
  68
       Dkt. 58 at 14.
  69
       Dkt. 58 at 15.
  70
       Dkt. 82 ¶ 61; Dkt. 58 at 15.

                                                      14
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5662 Page 15 of 57




  attached all of the documents in their external review request that were included in their first

  request for an internal review and again requested production of the documents they sought in

  their Level I Appeal letter. 71

             On July 27, 2018, the independent reviewer upheld Premera’s denials, concluding C.S.’s

  treatment at Daniel’s Academy was not medically necessary. 72 The Independent reviewer

  explained the request was “not recommended for approval because [C.S.] had no objective noted,

  current mental problems that would have needed 24-hour care, supervision, observation,

  management, or containment.” 73

                                           IV.      Procedural History

             Having exhausted their pre-litigation appeal obligations under ERISA and the Plan, the

  Family filed a Complaint with this court on March 20, 2019. 74 The Family brings three causes

  of action in their Complaint: (1) a claim for recovery of benefits under 29 U.S.C. §

  1132(a)(1)(B); (2) a claim for violation of the Mental Health Parity and Addiction Equity Act,

  asserted under 29 U.S.C. § 1132(a)(3); and (3) a request for statutory penalties under 29 U.S.C.

  § 1132(a)(1)(A) and (c). 75

             On October 20, 2020, the Family filed a Motion to Compel seeking “complete and

  accurate” responses to discovery requests from Defendants. 76 In it, the Family argued

  Defendants’ discovery responses were incomplete because they “either agreed to provide

  documents and then failed to do so or requested clarification regarding discovery requests and


  71
       Dkt. 82 ¶ 62.
  72
       Dkt. 82 ¶ 63; Dkt. 58 at 15.
  73
       Id.
  74
       Dkt. 2 (Complaint).
  75
       Id.
  76
       Dkt. 50 (Family’s Motion to Compel Discovery).

                                                        15
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5663 Page 16 of 57




  then never answered after receiving clarification.” 77 On November 18, 2020, the court took the

  Motion under advisement and ordered the parties to meet and confer within ten days to reach a

  resolution. 78 If the parties were unable to resolve the discovery dispute, the court notified the

  parties it would set the Motion for a hearing. 79

              On December 4, 2020, the deadline to file dispositive motions, Defendants filed their

  Motion for Summary Judgment seeking judgment against the Family on all three causes of

  action. 80 That same day, the Family filed a Motion for Extension of Time Deadline for their

  Motion for Summary Judgment. 81 On December 16, 2020, the Family also filed a Motion to

  Defer or Deny Defendants’ Motion for Summary Judgment. 82

              With the two motions, the Family sought additional time to compel accurate discovery

  responses from Defendants. 83 Specifically, the Family contended Defendants’ boilerplate

  objections to discovery requests prevented the Family from knowing whether or not they were

  withholding documents based on those objections. 84 As an example, the Family noted they

  requested Defendants “identify the medical necessity criteria you utilized for skilled nursing

  facilities, sub-acute inpatient rehabilitation, and inpatient hospice claims from August 1, 2017, to

  the present.” 85 In response, Defendants asserted various boilerplate objections and did not




  77
       Id. at 2.
  78
       Dkt. 54 (Order for Parties to Meet and Confer).
  79
       Id.
  80
       Dkt. 58 (Defendants’ Motion for Summary Judgment).
  81
       Dkt. 63 (Family’s Motion for Extension of Time).
  82
       Dkt. 67 (Family’s Motion to Defer or Deny Defendants’ Motion for Summary Judgment).
  83
       See Dkt. 63 at 1; Dkt. 67 at 15.
  84
       Dkt. 67 at 17.
  85
       Id. at 16.

                                                          16
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5664 Page 17 of 57




  produce any criteria used to determine the medical necessity of inpatient hospice services. 86 The

  Family argued that although they had received the InterQual criteria for skilled nursing and

  inpatient rehabilitation services, 87 based on Defendants’ boilerplate response, they were unsure

  whether Defendants utilized criteria for inpatient hospice services and were withholding that

  criteria based on an objection or whether Defendants simply did not have criteria for inpatient

  hospice services. 88

              On March 25, 2021, Magistrate Judge Romero heard oral argument on the Family’s

  Motion to Compel.89 At that hearing Defendants represented, “[W]e have produced every

  document that we can find that could possibly be responsive to these requests.” 90 Specifically, in

  response to the Family’s contention that Defendants failed to produce “a medical policy for

  subacute inpatient rehabilitation or inpatient hospice claims,” Defendants represented, “We have

  responded under oath that we do not have one of those. It does not exist.” 91 At the close of the

  hearing, the court denied the Family’s Motion to Compel because they “failed to follow the

  court’s order to meet and confer” and did not meet their obligation to move the matter along. 92

  The court also granted the Family’s Motion for Extension of Time Deadline for their Motion for

  Summary Judgment after Defendants agreed to the extension, and denied as moot the Family’s

  56(d) Motion. 93



  86
       See id. at 16.
  87
     See Id. at 16 n.88 (acknowledging “Defendants did produce at least some documents related to criteria for
  treatment at [inpatient rehabilitation] facilities”).
  88
       Id. at 17.
  89
       Dkt. 80 (Minute Entry for Hearing on Family’s Motion to Compel Discovery).
  90
       Dkt. 85-1 (Transcript of Hearing) at 16:10–11.
  91
       Id. at 17:19–25.
  92
       Id. at 27:21–28:5.
  93
       Id. at 28:23–29:4.

                                                          17
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5665 Page 18 of 57




              The Family filed their Cross-Motion for Summary Judgment on April 21, 2021. 94 On

  July 14, 2021, the court held a hearing on the parties’ respective Motions for Summary

  Judgment. The Motions are now fully briefed and ripe for review.

                                                 LEGAL STANDARD

              Summary judgment is appropriate “if the movant shows that there is no genuine dispute

  as to any material fact and that the movant is entitled to judgment as a matter of law.” 95 When

  applying this standard, the court is to “view the evidence and make all reasonable inferences in

  the light most favorable to the nonmoving party.” 96

              “Cross-motions for summary judgment are to be treated separately; the denial of one does

  not require the grant of another.” 97 If the moving party does not have the ultimate burden of

  persuasion at trial—here, Defendants on the Family’s claims—that party “has both the initial

  burden of production . . . and the burden of establishing that summary judgment is appropriate as

  a matter of law.” 98 The moving party can meet its burden “either by producing affirmative

  evidence negating an essential element of the non-moving party’s claim, or by showing that the

  nonmoving party does not have enough evidence to carry its burden of persuasion at trial.” 99

              “[A] more stringent summary judgment standard applies,” however, when the moving

  party has the burden of proof at trial. 100 In that instance, the moving party “cannot force the



  94
     Dkt. 82. This Motion was filed as a joint Motion for Summary Judgment and Opposition to Defendants’ Motion
  for summary judgment because the Family “observed [] their arguments opposing Defendants’ Motion for Summary
  Judgment are substantively identical to [the Family’s] arguments in favor of their own.” Id. at n.1.
  95
       Fed. R. Civ. P. 56(a).
  96
       N. Natural Gas Co. v. Nash Oil & Gas, Inc., 526 F.3d 626, 629 (10th Cir. 2008) (citation omitted).
  97
       Buell Cabinet Co., Inc. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979) (citations omitted).
  98
       Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008) (citation omitted).
  99
       Id. (citation omitted).
  100
        Id. (citation omitted).

                                                              18
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5666 Page 19 of 57




  nonmoving party to come forward with specific facts showing there is a genuine issue for trial

  merely by pointing to parts of the record that it believes illustrate the absence of a genuine issue

  of material fact.” 101 Rather, “the moving party must establish, as a matter of law, all essential

  elements of the issue before the nonmoving party can be obligated to bring forward any specific

  facts alleged to rebut the movant’s case.” 102

                                                         ANALYSIS

              The Family brings three ERISA causes of action: (1) a claim for denial of benefits; (2) a

  claim for violation of the Mental Health Parity and Addiction Equity Act (Parity Act); and (3) a

  request for statutory penalties. 103 The Family and Defendants cross move for summary judgment

  on the three claims. The court addresses each in turn.

                                           I.       DENIAL OF BENEFITS

              The Family’s claim for denial of benefits arises under 29 U.S.C. § 1132(a)(1)(B), which

  allows an ERISA plan participant or beneficiary “to recover benefits due to him under the terms

  of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

  benefits under the terms of the plan.” 104 The Family argues reimbursement for C.S.’s treatment

  at Daniels Academy is a benefit due to them under the terms of the Plan. Before discussing the

  parties’ arguments as to the denial of benefits claim, the court first addresses the applicable

  standard of review. 105




  101
        Id. (citation omitted).
  102
        Id. (internal quotation marks and citations omitted).
  103
        Dkt. 2 (Complaint).
  104
        29 U.S.C. § 1132(a)(1)(B).
  105
     See LaAsmar v. Phelps Dodge Corp. Life, Accidental Death & Dismemberment & Dependent Life Ins. Plan, 605
  F.3d 789, 796 (10th Cir.2010) (“Like the district court, we must first determine the appropriate standard to be
  applied to [the administrator’s] decision to deny benefits.”) (internal quotation marks and citation omitted).

                                                                19
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5667 Page 20 of 57




                                              A. STANDARD OF REVIEW

              When both parties move for summary judgment on a denial of benefits claim under

  ERISA, “summary judgment is merely a vehicle for deciding the case; the factual determination

  of eligibility for benefits is decided solely on the administrative record, and the non-moving

  party is not entitled to the usual inferences in its favor.” 106

              The court reviews the administrative record “under a de novo standard unless the benefit

  plan gives the administrator or fiduciary discretionary authority to determine eligibility for

  benefits or to construe the terms of the plan.” 107 If the plan gives the administrator or fiduciary

  discretionary authority, the court “employ[s] a deferential standard of review, asking only

  whether the denial of benefits was arbitrary and capricious.” 108 Under this standard, the court

  will uphold an administrator’s determination “so long as it was made on a reasoned basis and

  supported by substantial evidence.” 109 This means the record supporting the administrator’s

  decision must have “more than a scintilla of evidence that a reasonable mind could accept as

  sufficient to support a conclusion.” 110 Defendants bear the burden to show the arbitrary and

  capricious standard of review applies to its benefits decision under the Plan “[a]s the party

  arguing for the more deferential standard of review[.]” 111



  106
     Id. (internal quotation marks and citation omitted). The Family objects to Defendants’ use of extra-record
  evidentiary support for arguments made in support of their Motion on the denial of benefits claim. Dkt. 82 at 20.
  This objection is well taken, and the court constrains its analysis of this claim to factual materials found “solely [i]n
  the administrative record.” See LaAsmar, 605 F.3d at 796.
  107
        Id. (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)) (internal quotation marks omitted).
    Id. The Tenth Circuit uses the terms “arbitrary and capricious” and “abuse of discretion” interchangeably in the
  108

  ERISA context. See Weber v. GE Grp. Life Assurance Co., 541 F.3d 1002, 1010 n. 10 (10th Cir.2008) (citation
  omitted).
  109
        Van Steen v. Life Ins. Co. of N. Am., 878 F.3d 994, 997 (10th Cir. 2018) (citation omitted).
    Eugene S. v. Horizon Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1134 (10th Cir. 2011) (internal quotation
  110

  marks and citation omitted).
  111
        See LaAsmar, 605 F.3d at 796.

                                                              20
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5668 Page 21 of 57




             Neither party disputes that the Plan grants Premera discretionary authority to determine

  eligibility for Plan benefits and to construe the terms of the plan. 112 The court therefore reviews

  the administrative record under the arbitrary and capricious standard of review. Nevertheless,

  the Family contends the court should conduct a de novo review of the denial of benefits because

  of procedural irregularities that occurred during the benefit determination and appeal process. 113

  The court concludes the Family has failed to demonstrate a serious procedural irregularity

  warranting de novo review.

             If an administrator violates the “minimum requirements for employee benefit plan

  procedures pertaining to claims for benefits by participants and beneficiaries” implemented by

  the Department of Labor with “serious . . . irregularities[,]” courts apply a “de novo review

  where deferential review would otherwise be required[.]” 114 However, “there is not a serious

  procedural irregularity requiring de novo review every time ‘the plan administrator’s conclusion

  is contrary to the result desired by the claimant.’” 115 Rather, “de novo review may be

  appropriate if the benefit-determination process did not substantially comply with ERISA

  regulations.” 116


  112
      Dkt. 58 at 17. The Plan delegates discretionary authority to Microsoft as the Plan Administrator, and in turn to
  Premera as Microsoft’s delegated Claim Administrator. Dkt. 58 at 17, 18 (“The Plan Administrator shall have all
  powers necessary or appropriate to carry out its duties, including, without limitation, the sole discretionary authority
  to . . . interpret the provisions of the Plan and the facts and circumstances of claims for benefits” and “[c]laims shall
  be evaluated by the Plan Administrator or such other person or entity designated by the Plan Administrator as
  specified in the applicable Component Plans and shall be approved or denied in accordance with the terms of the
  Plan including the Component Plans.”).
  113
        Dkt. 82 at 25–26.
    See Martinez v. Plumbers & Pipefitters Nat’l Pension Plan, 795 F.3d 1211, 1215 (10th Cir. 2015) (citations
  114

  omitted); 29 C.F.R. § 2560.503-1(a) (setting forth the minimum requirements).
    Joseph F. v. Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1251 (D. Utah 2016) (quoting Adamson v. Unum Life Ins.
  115

  Co. of Am., 455 F.3d 1209, 1214 n.2 (10th Cir. 2006); see also Grosvenor v. Qwest Commc’ns Int’l, 191 Fed. App’x
  658, 662 (10th Cir.2006) (unpublished) (“A serious procedural irregularity is not present every time a plan
  administrator comes to a decision adverse to the claimant on conflicting evidence.”)).
  116
     Hancock v. Metropolitan Life Ins. Co., 590 F.3d at 1152. The court notes the Tenth Circuit has left open the
  question of whether the substantial compliance rule still applies under the revised 2002 ERISA regulations and has
  since declined to resolve the issue on several other occasions. Kellogg v. Metropolitan Life Ins. Co., 549 F.3d 818,

                                                             21
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5669 Page 22 of 57




              The Family urges the court to apply a de novo standard of review, arguing Defendants

  violated ERISA’s minimum claim procedure regulations in four ways: (1) Premera failed to take

  the Family’s Level I Appeal denial letter into account when reviewing the denial, (2) the Level I

  appeal denial failed to engage in a “meaningful dialogue” as required by ERISA’s governing

  regulations, (3) each denial letter from Premera lacked sufficient explanation as to how the Plan

  terms relate to C.S.’s specific medical records, and (4) Premera’s second denial indicated it did

  not afford any consideration to the opinions of C.S.’s treating professionals. 117 The court will

  address each argument in turn.

              First, the Family argues Premera did not take into account the letter supporting their

  Level I appeal when reviewing its initial denial of their claim. 118 In support, the Family cites

  Premera’s Level I appeal denial letter and asserts the letter “makes only a passing reference to

  [the Family’s] appeal, noting that [the Family] referenced MHPAEA[.]” 119 The Family contends

  Premera’s denial does not engage with any other information submitted by the Family in their

  Level I appeal letter. 120 The relevant ERISA regulations require administrators to “provide for a

  review that takes into account all comments, documents, records, and other information

  submitted by the claimant relating to the claim, without regard to whether such information was



  827–28 (10th Cir. 2008); see, e.g., LaAsmar, 605 F.3d at 800 (“We need not decide whether [the] ‘substantial
  compliance’ doctrine still applies to the revised regulation at issue here, 29 C.F.R. § 2560.503–1[.]”); Hancock, 590
  F.3d at 1152 n.3 (“Because Ms. Hancock has failed to show any noncompliance, we need not consider whether
  substantial compliance is sufficient under the January 2002 revisions of ERISA.”); Rasenack ex rel. Tribolet v. AIG
  Life Ins. Co., 585 F.3d 1311, 1316 (10th Cir.2009) (“Because AIG has failed [the] substantial compliance test,
  . . . we need not decide whether a minor violation of the deadlines or other procedural irregularities would entitle the
  claimant to de novo review under the 2002 amendments.”). Because the court concludes the denial of benefits claim
  fails even under a de novo review, it need not reach the Family’s arguments concerning whether the “substantial
  compliance” doctrine still applies under the 2002 ERISA regulations.
  117
        Dkt. 82 at 26.
  118
        Id.
  119
        Id.
  120
        Id.

                                                            22
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5670 Page 23 of 57




  submitted or considered in the initial benefit determination.” 121 “If a plan administrator fails to

  gather or examine relevant evidence in accordance with this requirement, the court is to give less

  deference.” 122 Here, the Family does not provide evidence to demonstrate Defendants failed to

  provide such a review. As noted by the Family, Premera’s Level I Appeal denial letter

  references an argument made by the Family in their appeal and explains why it disagrees with

  the argument. 123 This discussion seems to demonstrate Premera did take the Family’s appeal

  letter into account. Although the Family may have preferred a more detailed response to their

  appeal letter, Defendants’ response to their Level I appeal does not demonstrate Defendants

  failed to provide for a review that took their appeal letter into account. 124 Accordingly, the court

  finds no procedural irregularity on this basis.

              In their next procedural-irregularity argument, the Family asserts “there is also no

  evidence [Premera] engaged in the ‘meaningful dialogue’ with [the Family] that ERISA’s

  governing regulations require.” 125 Specifically, the Family argues Premera failed to “engage

  with any of the questions [the Family] posited or any of the arguments [they] advanced.” 126 The

  referenced “meaningful-dialogue requirement stems from subsections (g) and (h) of 29 C.F.R.

  § 2560.503-1.” 127 Subsection (g) requires a plan administrator to provide claimants with


  121
        29 C.F.R. § 2560.503-1(h)(2)(iv).
  122
     Raymond M. v. Beacon Health Options, Inc., 463 F. Supp. 3d 1250, 1272 (D. Utah 2020) (quoting Caldwell v.
  Life Ins. Co. of N. Am., 287 F.3d 1276, 1282 (10th Cir. 2002) (internal quotation marks and citation omitted).
  123
     See Dkt. 82 at 26 (citing Premera’s appeal denial letter which states, “[I]n your appeal you referenced MHPAEA.
  Premera is compliant with MHPAEA regulations. The evidentiary standards, processes, strategies, and other factors
  used to develop the criteria for intermediate level mental health services are the same as the processes, strategies,
  and other factors used to develop the criteria for intermediate level medical and surgical services.”).
  124
      See 29 C.F.R. § 2560.503-1(a) (explaining “this section sets forth minimum requirements for employee benefit
  plan procedures pertaining to claims for benefits by participants and beneficiaries”).
  125
        Dkt. 82 at 26.
  126
        Id.
  127
      Mary D. v. Anthem Blue Cross Blue Shield, 778 F. App’x 580, 588 (10th Cir. 2019) (unpublished) (citations
  omitted).

                                                           23
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5671 Page 24 of 57




  “notification of any adverse benefit determination.” 128 Notification must include, in relevant

  part, (1) “[t]he specific reason or reasons for the adverse determination;” (2) “[r]eference to the

  specific plan provisions on which the determination is based;” (3) “[a] description of any

  additional material or information necessary for the claimant to perfect the claim and an

  explanation of why such material or information is necessary;” and (4) “[a] description of the

  plan’s review procedures and the time limits applicable to such procedures[.]” 129

              Subsection (h) of the ERISA regulation requires the Plan to “maintain a procedure by

  which a claimant shall have a reasonable opportunity to appeal [that] adverse benefit

  determination to an appropriate named fiduciary of the plan[.]” 130 Under the appeal process, the

  fiduciary must provide “a full and fair review of the claim and the adverse benefit

  determination.” 131 Full and fair review requires a fiduciary of the plan, in relevant part, to

  “[p]rovide for a review that takes into account all comments, documents, records, and other

  information submitted by the claimant relating to the claim[.]” 132

              Here, Premera’s failure to respond to the Family’s appeal arguments and to answer their

  questions did not deny the Family a full and fair review of their claim as required by these

  ERISA regulations. The Level I appeal denial letter from Premera seems to demonstrate it took

  the appeal letter into account. 133 Premera also sent the appeal to the Medical Review Institute of

  America for review by an independent psychiatrist. 134 That independent reviewer indicated they


  128
        29 C.F.R. § 2560.503-1(g)(1).
  129
        Id. § 2560.503-1(g)(1)(i)–(iv).
  130
        Id. § 2560.503-1(h)(1).
  131
        Id.
  132
        Id. § 2560.503-1(h)(2)(i)–(iv).
  133
     See Dkt. 82 at 26 (noting Premera’s “appeal denial letter makes only a passing reference to [the Family’s]
  appeal”); Dkt. 58 at 23.
  134
        Dkt. 83 (Defendants’ Opposition and Reply) at 11.

                                                            24
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5672 Page 25 of 57




  received and reviewed the letters and medical records submitted by the Family in support of the

  Level I appeal. 135 The family does not cite any authority which requires Premera to engage with

  the arguments made or the questions posed by them in their appeal. Moreover, the Tenth Circuit

  has acknowledged it is not aware of any authority requiring a claim administrator “to

  affirmatively respond to these submissions. Instead, subsection (h) merely required [Premera] to

  ‘take[]’ these [questions] and arguments ‘into account.’” 136 The Family has not demonstrated

  Premera violated subsections (g) or (h) of the ERISA regulations or failed to engage in a

  meaningful dialogue with them at the Level I appeal. Accordingly, the court finds no procedural

  irregularity on this basis.

              Next, the Family contends Premera’s initial notice of denial and Level I appeal denial

  letter are procedurally irregular because they do not sufficiently explain how the Plan terms

  relate to C.S.’s specific medical records. 137 First, the Family asserts Premera’s notice of adverse

  benefit decision does not explain “how any of the Plan’s terms were applied to any portion of

  C.S.’s specific medical records.” 138 For claims denied based on medical necessity, subsection

  (g) of 29 C.F.R. § 2560.503-1 requires Premera to include in its notice of an adverse benefit

  determination “either an explanation of the scientific or clinical judgment for the determination,

  applying the terms of the plan to the claimant’s medical circumstances, or a statement that such

  explanation will be provided free of charge upon request.” 139 The initial denial letter describes

  the treatment guidelines—the InterQual Criteria Premera uses to determine medical necessity for



  135
        See Dkt. 82 ¶¶ 57–59; Dkt. 83 at 9–10.
  136
        Mary D., 778 Fed. App’x at 589 (citing 29 C.F.R. § 2560.503-1(h)(2)(iv)) (emphasis in original).
  137
        Dkt. 82 at 26.
  138
        Id.
  139
        29 C.F.R. § 2560.503-1(g)(1)(v)(B).

                                                             25
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5673 Page 26 of 57




  residential treatment centers—and explains the “[i]nformation from your provider does not show

  that” C.S. meets those treatment guidelines. 140 The denial further explained, “The information

  your provider sent about your problems are from before your previous residential treatment stay

  in a different residential treatment facility, not from the present time.” 141 The notice further

  supported the adverse benefits determination because, based on C.S.’s records sent by Daniels

  Academy, the treatment facility did not perform the intensity of treatment required by the

  InterQual criteria. 142 Although somewhat briefly, the initial notice of denial applies the criteria

  to determine medical necessity under the Plan to C.S.’s medical circumstances. Based on the

  initial denial letter, the Family has not demonstrated a procedural irregularity.

              The Family also contends Premera’s Level I appeal denial letter is procedurally irregular

  because it does not “reference the InterQual Criteria, and also does not explain how any of the

  Plan’s terms were applied to any portion of C.S.’s specific medical records.” 143 This overstates

  Premera’s obligations under ERISA to ensure the Family received a full and fair review of their

  appeal. 144 As stated more fully above, a full and fair review requires administrators to provide

  plan participants with the opportunity to submit additional documents, make sure participants

  have reasonable access to information relevant to their claim, and provide for a review that takes

  into account all information submitted by the claimant in support of their claim. 145 For a full and

  fair review on appeal, subsection (h) also requires “the appropriate named fiduciary [to] consult

  with a health care professional who has appropriate training and experience in the field of


  140
        See Dkt. 58 at 11.
  141
        Id.
  142
        Id.
  143
        Dkt. 82 at 26.
  144
        See 29 C.F.R. § 2560.503-1(h).
  145
        Id. § 2560.503-1(h)(2)(i)–(iv).

                                                      26
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5674 Page 27 of 57




  medicine involved in the medical judgment” for claims denied on the basis of medical

  necessity. 146

              After receiving the Family’s appeal of the adverse benefit determination, Premera

  consulted with a board certified physician in Child/Adolescent Psychiatry associated with the

  Medical Review Institute of America. 147 As requested by Premera, the physician made a

  determination of medical necessity independently of the InterQual Criteria, based on the Plan

  definition and clinical information provided. 148 Although the Family seeks a more

  comprehensive explanation of Premera’s denial decision applying C.S.’s medical records to the

  terms of the plan, ERISA’s minimum procedural requirements for appealing an adverse benefit

  determination do not require an extensive discussion of reasoning. 149 The record reflects

  Premera fulfilled this requirement in the Level I appeal denial letter where Premera attached the

  review by an independent psychiatrist who was board-certified in General Psychiatry and Child

  and Adolescent Psychiatry. 150 Accordingly, the court disagrees with the Family that Premera

  procedurally erred on this basis.

              The Family’s last procedural-irregularity argument is that Premera did not afford any

  consideration to the opinions of C.S.’s treating professionals. 151 As stated more fully above,

  ERISA requires a full and fair review of adverse benefit appeals, which includes “a review that

  takes into account all comments, documents, records, and other information submitted by the




  146
        Id. § 2560.503-1(h)(3)(ii).
  147
        Dkt. 58 at 14.
  148
        Id.
  149
        See 29 C.F.R. § 2560.503-1(h)(3)(ii).
  150
        See Dkt. 58 at 13; Dkt. 82 ¶ 57.
  151
        Dkt. 82 at 26.

                                                     27
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5675 Page 28 of 57




  claimant relating to the claim[.]” 152 Thus, a full and fair review requires the administrator to take

  into consideration opinions of treating physicians submitted by the claimant where they relate to

  the claim. 153 The Tenth Circuit has confirmed plan administrators “may not arbitrarily refuse to

  credit . . . opinions of treating physicians[,]” but they are also “not required to give special

  weight to the opinion of a treating physician.” 154

              Here, the Family argues Premera did not review the letters from C.S.’s treating

  physicians at all, rather than simply failing to give the physicians special weight. 155 The Family

  insists this conclusion is supported by Premera’s Level I appeal denial letter. 156 In it, Premera

  disclosed that it used the following documents to review the Family’s appeal: “Medical

  Records,” “[t]he benefits and exclusions from” the Plan, the relevant InterQual Criteria, and the

  report generated by the independent physician reviewer. 157 The Family argues, because C.S.’s

  physician letters are not specifically named in this list, the appeal denial letter demonstrates

  Premera did not review them. 158 Although the Family acknowledges the Level I appeal denial

  specifically states it reviewed C.S.’s “medical records,” they insist this phrase is not expansive

  enough to encompass the letters from his treating physicians. 159 Premera disagrees, maintaining

  that “clearly the provider records were among these ‘medical records’ and were reviewed as part




  152
        29 C.F.R. § 2560.503-1(h)(2)(iv).
  153
        See id.
  154
     Buckardt v. Albertson’s, Inc., 221 Fed. App’x 730, 737 (10th Cir 2007) (unpublished) (quoting Black & Decker
  Disability Plan v. Nord, 538 U.S. 822, 834 (2003)).
  155
        Dkt. 82 at 26.
  156
        Id.
  157
        Id.
  158
        Id.
  159
        Dkt. 82 at 26; Dkt. 85 at 13.

                                                         28
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5676 Page 29 of 57




  of this case, as the independent reviewer listed them as such.” 160 Premera also argues they

  produced the provider letters to the independent reviewer who “specifically listed all the provider

  documents in his report.” 161

              The court is unpersuaded by the Family’s argument. There is no evidence to suggest

  Premera’s review of C.S.’s “Medical Records” did not include a review of the treating providers’

  letters of medical necessity. The independent reviewer categorized the treating provider letters

  of medical necessity as part of C.S.’s “Records Received.” 162 Premera’s failure to list each type

  of medical record received, does not constitute a “serious procedural irregularity” to warrant

  de novo review. 163

              For the reasons stated above, the court concludes Defendants have established they are

  entitled to have the administrative record reviewed under an arbitrary and capricious standard for

  the denial of benefits claim. 164

                                          B. DENIAL OF BENEFITS CLAIM

              The Family contends Premera incorrectly denied benefits for C.S.’s treatment at Daniels

  Academy. It is the Family’s burden to establish a covered loss under the Plan. 165 As discussed

  in the previous section, the court concludes Defendants are entitled to an arbitrary and capricious

  review of the record for this claim. However, even considering the administrative record de

  novo, the court concludes the Family has failed to establish C.S.’s treatment at Daniels Academy

  was a covered benefit. Under a de novo standard, the court determines “whether the


  160
        Dkt. 83 at 5.
  161
        Id. at 4–5.
  162
        Dkt. 57 (Level I Appeal Denial Letter, MRIoA Physician Report) at 49 (sealed).
  163
        See Martinez, 795 F.3d at 1215.
  164
        See LaAsmar, 605 F.3d at 796.
  165
        See id. at 800.

                                                            29
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5677 Page 30 of 57




  administrator made a correct decision.” 166 The relevant question “is whether the plaintiff’s claim

  for benefits is supported by a preponderance of the evidence based on the district court’s

  independent review.” 167

              Before addressing the Family’s argument as to entitlement to benefits, the court must

  address an initial argument made by the Family. The Family argues the court should only

  consider Premera’s intensity of functioning reason for denial, and not the intensity of treatment

  reason included in Premera’s initial denial letter. 168 The Family contends Defendants abandoned

  the intensity of treatment argument by not raising it again in the Level I appeal denial letter. 169

  The court agrees.

              As the claim administrator, Premera is “required by statute to provide a claimant with the

  specific reasons for a claim denial” in its initial notification of denial. 170 This requirement limits

  the court to “consider only those rationales that were specifically articulated in the administrative

  record as the basis for denying a claim.” 171 Beyond the statutory obligation to give the “reason

  or reasons” in the initial denial, Defendants also have a contractual obligation to provide the

  “reason or reasons” for upholding the denial on appeal. 172




  166
     Niles v. Am. Airlines, Inc., 269 F. App’x 827, 832 (10th Cir. 2008) (quoting Hoover v. Provident Life & Accident
  Ins. Co., 290 F.3d 801, 808–09 (6th Cir. 2002)).
  167
        Id. at 833.
  168
        Dkt. 82 at 29.
  169
        Id.
    Spradley v. Owens-Ill. Hourly Emps. Welfare Benefit Plan, 686 F.3d 1135, 1140 (10th Cir. 2012) (citing 29
  170

  U.S.C. § 1133); see also 29 C.F.R. § 2560.503-1(g)(1)(i).
    Spradley, 686 F.3d at 1140 (citing Flinders v. Workforce Stabilization Plan of Phillips Petroleum Co., 491 F.3d
  171

  1180, 1190 (10th Cir.2007), abrogated on other grounds by Metro. Life Ins. Co. v. Glenn, 554 U.S. 105 (2008)).
  172
      Dkt. 82 ¶ 10; see also Dkt. 59-1 (2017 Summary Plan Description) at 87 (“If your appeal is denied, you will
  receive a written notice setting forth: [t]he specific reason or reasons for the denial[.]”).

                                                          30
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5678 Page 31 of 57




              In its initial denial, Premera denied coverage for C.S.’s treatment using the InterQual

  criteria to determine that neither C.S.’s level of functioning nor the level of treatment received at

  Daniel Academy met the requirements to be medically necessary under the plan. 173 In their

  Level I appeal letter, the family challenged both reasons for denying benefits for C.S.’s treatment

  at Daniels Academy. 174 In denying the Family’s appeal, Premera relied solely on C.S.’s

  symptoms, without mention of Daniels Academy’s eligibility for benefits as a residential

  treatment center. 175 Where Premera failed to raise any reason for denial based on Daniels

  Academy’s qualifications or services, Defendants “could hardly be caught by surprise by an

  insistence that it comply with its own plan.” 176 Because the Plan language required Premera to

  assert the “reason or reasons” for denial on appeal, and Premera listed only one reason for

  denial—C.S.’s intensity of symptoms—the court will also limit its review of the Family’s denial

  of benefits claim to the Premera’s single stated reason for denial.

              The Family argues C.S.’s treatment at Daniels Academy was a covered benefit because it

  was “medically necessary” as defined by the Plan language and under the relevant InterQual

  Criteria. 177 The court disagrees and concludes this argument is not supported by a

  preponderance of the evidence.




  173
        See Dkt. 58 at 11; Dkt. 82 at ¶ 40.
  174
     Dkt. 57 (Family’s Level I Appeal Letter) at 81 (sealed) (citing the Plan language and arguing, “Daniels is an
  eligible provider that renders medically necessary treatment which meets our plan’s requirement for reimbursable
  mental health services.”).
  175
        See Dkt. 57 (Premera’s Appeal Denial Letter) at 46 (sealed).
  176
     See Mitchell v. CB Richard Ellis Long Term Disability Plan, 611 F.3d 1192, 1201 (9th Cir. 2010) (quoting Glista
  v. Unum Life Ins. Co. of Am., 378 F.3d 113, 132 (1st Cir. 2004)).
  177
        Dkt. 82 at 28.

                                                             31
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5679 Page 32 of 57




              The Plan requires mental health treatment benefits be “medically necessary” for

  coverage. 178 The Plan defines “medically necessary” as services that are: (1) essential to the

  diagnosis or treatment of a mental illness; (2) appropriate for the medical condition; (3) a

  medically effective treatment; (4) cost effective; (5) not primarily for research; (6) not primarily

  for the comfort of the enrollee or their family; and (7) not recreational or palliative therapy,

  except for treatment of terminal conditions. 179 Premera also uses InterQual Criteria to evaluate

  whether certain services are medically necessary. 180 To determine whether an extended stay

  (sixteen days or longer) at a residential treatment center is medically necessary, the relevant

  InterQual Criteria require certain indications of the beneficiary’s functioning, treatment, and

  symptoms.181

              As relevant here, the InterQual Criteria for care at a residential treatment center require at

  least one instance of the following for each week of treatment: school refusal or daily resistance

  to school attendance, an interpersonal conflict, repeated privilege restriction or loss of privileges,

  inability or unwillingness to follow instructions or negotiate needs, or unresponsive to staff

  direction or limits. 182

              To meet its burden, the family argues

              C.S. persistently struggled to follow instructions without becoming argumentative
              or withdrawing, failed to respond to staff direction or limits, was easily frustrated,
              engaged in angry outbursts, suffered from persistent anxiety and depression,
              threatened suicide on several occasions, assaulted staff, and was involved in
              persistent altercations. 183


  178
        Dkt. 82 ¶ 4; Dkt. 58 at 7.
  179
        Dkt. 82 ¶ 4; Dkt. 58 at 7–8.
  180
        Dkt. 82 ¶ 5.
  181
        See id. ¶ 6.
  182
        Id.
  183
        Dkt. 82 at 30.

                                                       32
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5680 Page 33 of 57




  The Family cited sixteen incidents occurring at Daniels Academy to support this argument. 184

  Neither this argument nor the supporting incidents demonstrate the medical necessity of C.S.’s

  sixteen months of treatment at Daniels Academy under the weekly requirements of the InterQual

  Criteria or the language of the Plan. For example, the Family has not identified evidence of any

  symptoms necessitating residential treatment on August 31, 2017, the day C.S. was admitted to

  Daniels Academy, or anytime in the week before or after he was admitted to the program. 185

  The first day the record reflects any symptom criteria is September 13, 2017—two weeks after

  C.S. was admitted to Daniels Academy. 186 Based on the court’s review of the administrative

  record, the preponderance of the evidence does not support that C.S.’s symptoms met the

  InterQual Criteria when he was admitted to Daniels Academy . The court concludes Premera

  made a correct benefits decision based on the language of the Plan and its use of the InterQual

  Criteria to assess medical necessity. Accordingly, Defendants are granted summary judgment on

  the Family’s claim for denial of benefits.

                                            II.       PARITY ACT CLAIM

              The Family brings their claim for a violation of the Parity Act under 29 U.S.C.

  § 1132(a)(3), which allows an ERISA “participant, beneficiary, or fiduciary to enjoin any act or

  practice which violates any provision of this subchapter or the terms of the plan, or . . . to obtain

  other appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions of

  this subchapter or the terms of the plan.” 187 Unlike the denial of benefits claim, the court affords

  Defendants no deference in interpreting the Parity Act because the interpretation of a statute is a



  184
        Id. ¶ 38.
  185
        See id. ¶ 38(a) (noting first incident day at Daniels as September 13, 2017).
  186
        Id.
  187
        29 U.S.C. § 1132(a)(3).

                                                               33
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5681 Page 34 of 57




  legal question. 188 The court first discuss the Parity Act before addressing whether Defendants’

  treatment limitations for benefits received at a residential treatment center violates the Act.

                                                A. PARITY ACT

             The Parity Act was “designed to end discrimination in the provision of coverage for

  mental health and substance use disorders as compared to medical and surgical conditions in

  employer-sponsored group health plans and health insurance coverage offered in connection with

  group health plans.” 189 The Parity Act requires group health plans providing for both medical

  and surgical benefits as well as mental health or substance use disorder benefits to ensure that,

             the treatment limitations applicable to such mental health or substance use
             disorder benefits are no more restrictive than the predominant treatment
             limitations applied to substantially all medical and surgical benefits covered by
             the plan (or coverage) and there are no separate treatment limitations that are
             applicable only with respect to mental health or substance use disorder benefits. 190

             In other words, if a group health plan provides both medical/surgical benefits as well as

  mental health or substance use disorder benefits, then the plan may not apply any “treatment

  limitation to mental health or substance use disorder benefits in any classification that is more

  restrictive than the predominant . . . treatment limitation of that type applied to substantially all

  medical/surgical benefits in the same classification.” 191 And if a plan “provides mental health or

  substance use disorder benefits in any classification of benefits . . . , mental health or substance




    Joseph F. v. Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1258 (D. Utah 2016) (citing Foster v. PPG Indus. Inc.,
  188

  693 F.3d 1226, 1233 (10th Cir.2012)).
  189
     Am. Psychiatric Ass’n v. Anthem Health Plans, 50 F.Supp.3d 157, 160 (D. Conn. 2014) (quoting Coal. for Parity,
  Inc. v. Sebelius, 709 F.Supp.2d 10, 13 (D.D.C. 2010)).
  190
        29 U.S.C. § 1185a (a)(3)(A)(ii).
  191
        29 C.F.R. § 2590.712(c)(2)(i).

                                                          34
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5682 Page 35 of 57




  use disorder benefits must be provided in every classification in which medical/surgical benefits

  are provided.” 192

              The regulations implementing the Parity Act clarify that “[t]reatment limitations include

  both quantitative treatment limitations, which are expressed numerically (such as 50 outpatient

  visits per year), and nonquantitative treatment limitations, which otherwise limit the scope or

  duration of benefits for treatment under a plan.” 193 As it relates to nonquantitative limitations,

  the regulations provide that a plan may not apply more stringent “processes, strategies,

  evidentiary standards, or other factors” to mental health or substance use benefits than it does for

  medical/surgical benefits. 194 Specifically, the regulations state a plan,

              may not impose a nonquantitative treatment limitation with respect to mental
              health or substance use disorder benefits in any classification unless, under the
              terms of the plan . . . as written and in operation, any processes, strategies,
              evidentiary standards, or other factors used in applying the nonquantitative
              treatment limitation to mental health or substance use disorder benefits in the
              classification are comparable to, and are applied no more stringently than, the
              processes, strategies, evidentiary standards, or other factors used in applying the
              limitation with respect to medical/surgical benefits in the classification. 195

  In other words, a plan or administrator violates the Parity Act if it applies a stricter

  nonquantitative treatment limitation to mental health or substance use disorder benefits than is

  applied to analogous medical/surgical benefits. 196




  192
     Id. § 2590.712(c)(2)(ii). The regulation identifies six classifications of benefits used in applying the Parity Act
  rules: (1) inpatient, in-network; (2) inpatient, out-of-network; (3) outpatient, in-network; (4) outpatient, out-of-
  network; (5) emergency care; and (6) prescription drugs. Id. § 2590.712(c)(2)(ii)(1–6).
  193
        Id. § 2590.712(a).
  194
        Id. § 2590.712(c)(4)(i).
  195
        Id.
  196
        See id.

                                                            35
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5683 Page 36 of 57




                                      B. THE FAMILY’S PARITY ACT CLAIM

              The court now turns to whether Defendants’ application of treatment limitations to

  residential treatment center benefits violates the Parity Act. To establish a claim for a Parity Act

  violation, the Family must show:

              (1) the relevant group health plan is subject to the Parity Act; (2) the plan
              provides both medical/surgical benefits and mental health or substance use
              disorder benefits; (3) the plan includes a treatment limitation for mental health or
              substance use disorder benefits that is more restrictive than medical/surgical
              benefits; and (4) the mental health or substance use disorder benefit being limited
              is in the same classification as the medical/surgical benefit to which it is being
              compared. 197

              The dispute here is limited to the latter two elements. 198 The parties agree that the

  relevant treatment limitation—medical necessity—is a nonquantitative treatment limitation as

  defined by the Parity Act regulations. 199 Nonquantitative treatment limitations are more

  restrictive than medical/surgical benefits where the “processes, strategies, evidentiary standards,

  or other factors used in applying the . . . treatment limitation to mental health [benefits] . . . are

  applied [] more stringently than, [those] used in applying the limitation with respect to

  medical/surgical benefits in the classification.” 200

              The Family argues Defendants’ use of InterQual Criteria to apply the medical necessity

  treatment limitation to benefits received at residential treatment centers makes the limitation

  more restrictive as applied to mental health services than medical/surgical benefits in the same


  197
     Michael D. v. Anthem Health Plans of Kentucky, Inc., 369 F. Supp. 3d 1159, 1174 (D. Utah 2019), appeal
  dismissed sub nom. Michael D. v. Anthem Health Plans of Kentucky, No. 19-4033, 2019 WL 4316863 (10th Cir.
  2019) (quoting A.H. by & through G.H. v. Microsoft Corp. Welfare Plan, No. C17-1889-JCC, 2018 WL 2684387, at
  *6 (W.D. Wash. June 5, 2018)) (recognizing “there is no clear law on what is required to state a claim for a Parity
  Act violation” and explaining the quoted elements are the “baseline standard[s] followed by many courts”).
  198
        See Dkt. 82 at 35 (“Plaintiffs contend that the first and second element of this test are not in dispute.”).
  199
     Dkt. 85 at 17–18; Dkt. 58 at 33; see also 29 C.F.R. § 2590.712(c)(4)(ii)(A) (including limits “based on medical
  necessity” as nonquantitative treatment limitations).
  200
        29 C.F.R. § 2590.712(c)(4)(i).

                                                                36
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5684 Page 37 of 57




  classification. 201 In support of this argument, the Family identifies three medical/surgical

  benefits offered under the plan that are in the same classification as residential treatment centers:

  skilled nursing, inpatient rehabilitation, and inpatient hospice facilities. 202 The Family contends

  Defendants do not use InterQual Criteria to apply the medical necessity treatment limitation to

  inpatient hospice benefits. 203 Instead, Defendants use only the Plan language itself to determine



  201
        Dkt. 82 at 35–36.
  202
        Id. at 35.
  203
      Id. at 35–36. In their Motion, the Family also identify inpatient rehabilitation facilities as an analogous
  medical/surgical benefit and argue Defendants only use the Plan language to apply the medical necessity treatment
  limitation. Id. Defendants respond that the Family is “simply mistaken” and assert they do use InterQual Criteria to
  apply the treatment limitation to inpatient rehabilitation facilities. Dkt. 83 at 26. Ultimately, the Family does not
  dispute that Defendants use InterQual Criteria to assess the medical necessity of inpatient rehabilitation benefits.
  Dkt. 85 at 16–17. Rather, they argue Defendants should not be permitted to rely on these criteria to defend against
  the Parity Act violation because of Defendants’ misrepresentations to the court that these criteria do not even exist.
  Id.
  Indeed, Defendants twice represented to the court that these criteria do not exist for inpatient rehabilitation benefits.
  First, Defendants represented in their Opposition to the Family’s Motion to Defer or Deny Defendants’ Motion for
  Summary Judgment that Defendants have “no medical policy” for inpatient rehabilitation benefit claims. Dkt. 71
  (Defendants’ Opposition to Motion to Defer or Deny Motion for Summary Judgment) at 3 (citing the January 13,
  2021 Declaration of Gwendolyn Payton stating, “Premera has no medical policy for sub-acute inpatient
  rehabilitation.”). Next, at the March 25, 2021 hearing before Judge Romero, Defendants represented they have no
  “medical policy for subacute inpatient rehabilitation” and went on to state, “We have responded under oath that we
  do not have one of those. It does not exist. Now, if for some reason the existence of that document is important to
  Plaintiffs’ claim, they get to run with the benefit of the fact that Premera never did it, didn’t make it and it does not
  exist.” Dkt. 85-1 (Transcript of Hearing) at 17:19–18:4. In stark contrast to these prior representations, Defendants
  solely rely on their medical policy, i.e. the InterQual Criteria, as a defense to the Parity Act claim based on a
  comparison between residential treatment centers and inpatient rehabilitation facilities. See Dkt. 83 at 26 (citing the
  May 19th Declaration of Gwendolyn Payton stating an “accurate copy of the 2017 InterQual Criteria for Subacute
  Rehabilitation” was produced to the Family on October 8, 2020). Further, when made aware of the prior
  representations in response to their reliance on the InterQual Criteria, Defendants did not cure their
  misrepresentation. See Dkt. 85 at 14–15 (quoting the prior misrepresentations). Indeed, counsel for Defendants has
  made no effort to correct Defendants’ prior misstatements.
  However, the court declines to strike this evidence from consideration because, prior to the misrepresentations to the
  court, both parties acknowledged the existence of the evidence. See Dkt. 63 at 16 n.88 (noting “that Defendants did
  produce at least some documents related to criteria for treatment at [inpatient rehabilitation] facilities.”); Dkt. 53 at 1
  (explaining “the medical policies for inpatient rehabilitation facilities demanded by Plaintiffs” was produced by
  Defendants). Thus, any prejudice to Plaintiffs attendant to relying on Defendants’ misrepresentations is reduced
  because Plaintiffs were aware of the existence of these criteria. Further, even considering the evidence, the court
  concludes the application of InterQual Criteria to residential treatment centers violates the Parity Act because it is
  more stringent than the process used to determine medical necessity for inpatient hospice benefits. Nevertheless, the
  court remains concerned with Defendants’ misrepresentations and takes this opportunity to remind counsel of their
  professional obligation of candor to the court. See Utah R. Professional Responsibility 3.3; DUCivR 83-1(d) (“An
  attorney who practices in this court must comply with the Local Rules of Practice, . . . Utah Rules of Professional
  Conduct and Utah Standards of Professionalism and Civility.”).

                                                              37
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5685 Page 38 of 57




  whether inpatient hospice benefits are medically necessary. 204 The Family urges Defendants’

  application of the InterQual Criteria to apply the treatment limitation to residential treatment

  center benefits is more restrictive than the process to determine medical necessity for inpatient

  hospice benefits because there are no additional criteria beyond the Plan language required to

  determine medical necessity for these benefits. 205 Where the process used to apply the medical

  necessity treatment limitation—the InterQual Criteria—is more stringent as applied to mental

  health benefits than it is as applied to a medical/surgical benefit in the same classification, the

  Family argues Defendants have violated the Parity Act. 206 The court agrees.

              Defendants make two arguments to avoid this conclusion: (1) inpatient hospice benefits

  are not an appropriate medical/surgical analog for Parity Act purposes; and (2) even if they are

  analogous, Defendants insist the treatment limitation is not more restrictive as applied to

  residential treatment centers. The court will take each argument in turn.

              First, Defendants contend inpatient hospice benefits are not analogous medical/surgical

  benefits in the same classification as residential treatment center benefits. 207 Defendants argue

  inpatient hospice care is “not an equivalent comparative analogue to residential treatment

  centers” because it is not mentioned in the Final Rules implementing the Parity Act. 208 Indeed,

  the Final Rules interpreting the Parity Act identify skilled nursing facilities and rehabilitation

  hospitals as examples of analogous levels of care to residential treatment centers. 209


  204
        Dkt. 82 at 35–36.
  205
        Id.
  206
        Id.
  207
        Dkt. 83 at 30.
  208
        Id.
  209
     Final Rules Under the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of
  2008; Technical Amendment to External Review for Multi-State Plan Program, 78 Fed. Reg. 68247 (Nov. 13,
  2013). The court notes that while many have come to accept as a matter of law that skilled nursing facilities and
  inpatient rehabilitation are the relevant analog to residential treatment for mental health, there is nothing statutorily

                                                             38
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5686 Page 39 of 57




  Specifically, the Rules explain “[f]or example, if a plan or issuer classifies care in skilled nursing

  facilities or rehabilitation hospitals as inpatient benefits, then the plan or issuer must likewise

  treat any covered care in residential treatment facilities for mental health or substance user

  disorders as an inpatient benefit.” 210 But, as made clear by this language, these services are

  provided as examples of comparable benefits within a classification rather than an exhaustive list

  of comparable benefits. 211

              It is not obvious to the court that inpatient hospice care, as covered by the Plan, is in the

  same classification as residential treatment centers. 212 Neither party has identified any binding

  authority that dictates a result either way. However, to determine whether medical/surgical

  benefits are in the same classification as mental health benefits for Parity Act analyses, district

  courts regularly look to the “level of treatment” rather than the specific type of treatment

  provided at the facility. 213 Applying this framework, courts in this District have routinely



  requiring this. The relevant consideration for determining analogs is whether treatments within the same
  classification, for example inpatient, out-of-network, meet the requirements of the Parity Act. See 29 C.F.R. §
  2590.712(c)(2)(ii). What those treatments are is inherently plan specific and may vary from case to case based on
  the language of the plan at issue. See id. at 68243 (explaining “pairing specific mental health or substance use
  disorder benefits with specific medical/surgical benefits is a static approach that the Departments do not believe is
  feasible, given the difficulty in determining “equivalency” between specific medical/surgical benefits and specific
  mental health and substance use disorder benefits and because of the differences in the types of benefits that may be
  offered by any particular plan.”).
  210
      Final Rules Under the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of
  2008; Technical Amendment to External Review for Multi-State Plan Program, 78 Fed. Reg. 68247 (Nov. 13,
  2013).
  211
        Id.
  212
     See id. at 68243 (explaining the determination of benefits classification is made by “pairing specific mental
  health or substance use disorder benefits with specific medical/surgical benefits is a static approach that the
  Departments do not believe is feasible, given the difficulty in determining ‘equivalency’ between specific
  medical/surgical benefits and specific mental health and substance use disorder benefits and because of the
  differences in the types of benefits that may be offered by any particular plan”).
  213
     Michael W. v. United Behav. Health, 420 F. Supp. 3d 1207, 1236 n.13 (D. Utah 2019) (recognizing “the proper
  Parity Act analysis is not whether the ‘exact type of care’” a claimant receives at a mental health facility is “the
  same [they] could have received at a medical/surgical facility; rather, it is whether [the administrator] uses less
  restrictive criteria for coverage for the analogous ‘level of care’ in a medical/surgical treatment facility than it did
  for mental health/substance abuse treatment.”).

                                                             39
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5687 Page 40 of 57




  recognized inpatient hospice treatment as providing a level of medical/surgical treatment that is

  analogous to the level of treatment at residential treatment centers. 214 Defendants elected not to

  engage with this framework (or any other analytical framework) in their papers, choosing to

  argue instead only that inpatient hospice is not analogous to residential treatment centers because

  it is not separately included in the non-exhaustive list of examples in the Final Rules.

  Defendants offer no additional argument to explain why impatient hospice benefits do not offer

  the same level of treatment as residential treatment centers under the terms of the Plan.

  Confining itself to the arguments presented by Defendants, the court disagrees with Defendants

  that on the specific record before it the only analogous medical/surgical benefits for residential

  treatment centers are skilled nursing and inpatient rehabilitation facilities. Therefore, the court

  assumes for purposes of resolving the cross motions before it that inpatient hospice facilities

  offer an analogous level of care and are in the same classification as residential treatment centers.

              Defendants next argue that even if inpatient hospice benefits are analogous

  medical/surgical benefits to residential treatment center benefits, the use of InterQual Criteria to

  assess medical necessity for residential treatment centers does not violate the Parity Act. 215

  Defendants contend that although they do not use InterQual Criteria to apply the medical

  necessity treatment limitation to hospice benefits, the language of the Plan is just as stringent as


  214
      See David S., 2020 WL 5821203, at *5 (concluding “discovery regarding inpatient hospice . . . is relevant to the
  [] [p]laintiffs’ Parity Act claim” for residential mental health treatment programs) (citations omitted); Johnathan Z.
  v. Oxford Health Plans, Case No. 2:18-cv-383-JNP-PMW, 2020 WL 607896, at *15 (D. Utah Feb. 7, 2020)
  (accepting inpatient hospice care as an analogous medical/surgical level of care for wilderness therapy and
  transitional living care) (citations omitted); David P. v. United Healthcare Ins. Co., Case No. 219-cv-00225-JNP-
  PMW, 2020 WL 607620, at *17 (D. Utah Feb. 7, 2020) (recognizing “this court has also consistently analogized
  mental health/substance abuse residential treatment centers to medical/surgical inpatient hospice and rehabilitation
  facilities”); Michael W. v. United Behav. Health, 420 F. Supp. 3d 1207, 1236 n.13 (D. Utah 2019) (agreeing with the
  plaintiffs that inpatient hospice care is an analogous medical/surgical treatment “level of care” to mental health
  residential treatment facilities); B.D. v. Blue Cross Blue Shield of Georgia, Case No. 1:16-cv-00099-DN, 2018 WL
  671213, at *10 (D. Utah Jan. 31, 2018) (using skilled nursing, rehabilitation services, and hospice care as
  medical/surgical analogs to residential treatment centers for Parity Act claim).
  215
        Dkt. 83 at 30.

                                                           40
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5688 Page 41 of 57




  the additional InterQual Criteria for residential treatment centers because the language of the

  Plan requires a beneficiary to be dying before hospice benefits are deemed medically

  necessary. 216 The court is not persuaded by this argument.

              To determine whether residential treatment center benefits are medically necessary,

  Defendants first rely on the language of the Plan. 217 Beyond the language of the Plan,

  Defendants also impose the appropriate InterQual Criteria as an evidentiary standard to apply the

  medical necessity treatment limitation to residential treatment center benefits. 218 For inpatient

  hospice benefits, Defendants solely use the language of the Plan to determine if the benefits are

  medically necessary. 219 Defendants do not use any additional process or criteria beyond the

  terms of the Plan. 220

              In other words, claimants seeking medical/surgical benefits for inpatient hospice care

  have one less hurdle to clear. Claimants in this classification of benefits must meet one criterion

  to meet the medical necessity requirement: the Plan language. On the other hand, claimants

  seeking mental health benefits in the same classification—residential treatment centers—must

  satisfy both the Plan language and the additional InterQual Criteria. This makes the

  nonquantitative treatment limitation of medical necessity more restrictive as applied to mental

  health benefits. 221 This outcome is specifically what the Parity Act was enacted to prevent. 222


  216
        Id.
  217
        Dkt. 82 ¶ 4; Dkt. 58 at 7.
  218
        Dkt. 82 ¶ 6; Dkt. 58 at 9.
  219
        Dkt. 82 ¶ 8; see also Dkt. 58 at 30–31 (explaining the Plan language for medically necessary hospice care).
  220
        Id.
  221
     29 C.F.R. § 2590.712(c)(4)(i) (explaining Parity Act violations based on nonquantitative treatment limitations
  look to the “processes, strategies, evidentiary standards, or other factors used in applying the nonquantitative
  treatment limitation to mental health or substance use disorder benefits” both “as written and in operation”).
  222
      See Am. Psychiatric Ass’n v. Anthem Health Plans, 50 F. Supp. 3d 157, 160 (D. Conn. 2014) (quoting Coal. for
  Parity, Inc. v. Sebelius, 709 F.Supp.2d 10, 13 (D.D.C. 2010)) (“The Parity Act was ‘designed to end discrimination
  in the provision of coverage for mental health and substance use disorders as compared to medical and surgical

                                                             41
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5689 Page 42 of 57




  Because the additional InterQual Criteria are applied to determine whether residential treatment

  center benefits are medically necessary, the court concludes the treatment limitation is applied

  more restrictively to mental health benefits than as applied to analogous medical/surgical

  benefits covered by the Plan. This violates the Parity Act. 223

              As for the appropriate remedy, the Family cursorily argues the court should award

  “equitable relief in the form of an injunction, specific performance, disgorgement, restitution,

  surcharge, or some combination of those remedies.” 224 The Family also argues remand of their

  claim to the Defendants is inappropriate because “[t]here is no basis to suggest that remand to an

  ERISA plan administrator when it is found to have wrongly denied medical benefits under the

  terms of the plan is a form of relief that was typically available in courts of equity.” 225

  Defendants do not address the appropriate remedy for a Parity Act violation.

              To aid in determining the appropriate equitable relief for Defendants’ Parity Act

  violation, the court ORDERS the Family to file supplemental briefing concerning the remedy to

  which they are entitled. The Family’s brief must be submitted by August 24, 2021. Defendants

  are invited to respond 14 days thereafter.

                                            III.     STATUTORY PENALTIES

              The Family’s third cause of action requests statutory penalties under 29 U.S.C. § 1132(c).

  This section “is the penalty provision applicable where the court finds a violation of” 29 U.S.C.

  § 1024, an ERISA disclosure provision. 226 These sections, 29 U.S.C. §§ 1024 and1132(c), “were



  conditions in employer-sponsored group health plans and health insurance coverage offered in connection with
  group health plans.’”).
  223
        29 U.S.C. § 1185a(a)(3)(A)(ii).
  224
        Dkt. 82 at 40.
  225
        Id.
  226
        Moothart v. Bell, 21 F.3d 1499, 1503 (10th Cir. 1994).

                                                             42
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5690 Page 43 of 57




  included in ERISA so that plan participants and beneficiaries would be in a position to make

  informed decisions about how best to protect their rights.” 227

              The relevant disclosure provision, 29 U.S.C. § 1024(b)(4), requires plan administrators to

  provide participants with a copy of certain documents if the participant requests them in writing,

  including “the latest updated summary[] plan description, and the latest annual report, any

  terminal report, the bargaining agreement, trust agreement, contract, or other instruments under

  which the plan is established or operated.” 228 To establish a violation of this provision, a

  claimant must demonstrate (1) the participant submitted a written request for information, (2)

  that information is within the scope of 29 U.S.C. § 1024(b)(4), and (3) the administrator failed or

  refused to provide the information within 30 days after the request. 229

              If the administrator fails to provide the participant with information within the scope of

  the ERISA disclosure provision after 30 days from the request, the plan administrator “may in

  the court’s discretion be personally liable to such participant or beneficiary in the amount of up

  to $100 a day from the date of such failure or refusal, and the court may in its discretion order

  such other relief as it deems proper.” 230 While the statute initially set the maximum daily

  penalty at $100 per day, it has since been raised to $110 per day. 231

              The Family’s claim for penalties primarily involves two sets of documents: (1) the

  InterQual Criteria for medical/surgical benefits including skilled nursing and inpatient

  rehabilitation facilities; and (2) the Administrative Services Agreement between the Plan


  227
        Id. (citation omitted).
  228
        29 U.S.C. § 1024(b)(4).
  229
     See 29 U.S.C. § 1132(c)(1)(B); see also Utah Alcoholism Found. v. Battelle Pac. Northwest Labs., 204 F. Supp.
  2d 1295, 1308 (D. Utah 2002).
  230
        29 U.S.C. § 1132(c)(1)(B).
  231
        See 29 C.F.R. §2575.502c-1.

                                                         43
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5691 Page 44 of 57




  Administrator, Microsoft, and the Claims Administrator, Premera. 232 The family submitted a

  written request to Defendants seeking these documents on February 27, 2018. 233 Defendants did

  not produce the InterQual Criteria for pediatric patients at skilled nursing and inpatient

  rehabilitation facilities until October 8, 2020. 234 Defendants have never produced the ASA. 235

  The Family seeks statutory penalties for Defendants’ failure to provide these documents within

  30 days of requesting them. 236 Defendants contend that neither of the requested documents are

  within the scope of 29 U.S.C. § 1024(b)(4), the ERISA disclosure provision. 237 The court

  disagrees.

              First, the InterQual Criteria for skilled nursing and inpatient rehabilitation facilities are

  plainly within the scope of 29 U.S.C. § 1024(b)(4) as “instruments under which the Plan is . . .

  operated[.]” 238 The ERISA Parity Act regulations make clear that under the disclosure

  provision,

              [i]nstruments under which the plan is established or operated include documents
              with information on medical necessity criteria for both medical/surgical benefits
              and mental health and substance use disorder benefits, as well as the processes,
              strategies, evidentiary standards, and other factors used to apply a nonquantitative
              treatment limitation with respect to medical/surgical benefits and mental health or
              substance use disorder benefits under the plan. 239

  Before the Department of Labor issued this Parity Act regulation in 2014, the scope of

  documents subject to 29 U.S.C. § 1024(b)(4)’s “instruments under which the plan is . . .



  232
        Dkt. 82 at 38; Dkt. 85 at 18.
  233
        Dkt. 82 ¶¶ 41, 51.
  234
        Id.
  235
        Id. at ¶ 53.
  236
        See Dkt. 39.
  237
        Dkt. 58 (Defendants’ Motion) at 37.
  238
        See 29 U.S.C. § 1024(b)(4).
  239
        29 C.F.R. § 2590.712(d)(3).

                                                        44
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5692 Page 45 of 57




  operated” language was the subject of a circuit split. 240 The majority of circuits adopted a

  narrow interpretation, concluding “instruments under which the plan is operated” was comprised

  of only formal legal documents. 241 Under this construction evaluation criteria, such as the

  InterQual Criteria, likely would not be covered by the provision. 242 However, the Parity Act

  regulations were amended and now make clear that evaluation criteria for analogous

  medical/surgical benefits, such as the InterQual Criteria for skilled nursing and inpatient

  rehabilitation facilities, are specifically within the scope of this provision. 243

             The Parity Act regulations also align with the design of ERISA’s disclosure provisions:

  to place plan participants and beneficiaries “in a position to make informed decisions about how

  best to protect their rights.” 244 The regulation provides implementing guidelines for the Parity

  Act, which, as discussed above, affords plan participants seeking mental health benefits certain

  rights and protections under ERISA. 245 The medical necessity criteria that the regulation

  requires to be produced under § 1024(b)(4) provide participants with information essential to

  protecting and making decisions about their rights under ERISA and the Parity Act. 246


  240
      Compare Faircloth v. Lundy Packing Co., 91 F.3d 648, 653–54 (4th Cir. 1996) (concluding “instruments under
  which the plan is established or operated” is to be interpreted narrowly to include only “formal or legal documents
  under which a plan is set up or managed” and not “all documents that provide information about the plan and
  benefits” because the unambiguous language demonstrates the provision was to be limited and not establish a
  presumption of disclosure), with Bartling v. Fruehauf Corp., 29 F.3d 1062, 1070 (6th Cir. 1994) (noting
  “instruments” should be construed broadly because, consistent with the purpose of ERISA’s disclosure provisions,
  “courts should favor disclosure where it would help participants understand their rights”).
  241
     See Murphy v. Verizon Communs., Inc., 587 F. App’x 140, 143 (5th Cir. 2014) (“The majority of courts,
  however, have adopted an even stricter construction of the catch-all clause, concluding that it applies only to formal
  legal documents.”).
  242
     See Doe v. Travelers Ins. Co., 167 F.3d 53, 60 (1st Cir. 1999) (holding that mental health guidelines used by a
  plan to evaluate medical necessity were not instruments under which the plan was operated subject to § 1024(b)(4)
  because they were not “formal legal documents that underpin the plan.”).
  243
        See 29 C.F.R. § 2590.712(d)(3).
  244
        Moothart, 21 F.3d at 1503.
  245
        See 29 U.S.C. § 1185a(a)(3)(A).
  246
        29 C.F.R. § 2590.712(d)(3).

                                                            45
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5693 Page 46 of 57




              Notwithstanding the plain language and intent of this regulation, Defendants maintain the

  InterQual Criteria for analogous medical/surgical benefits is beyond the scope of the ERISA

  disclosure provision. 247 In advancing this argument Defendants incorrectly rely on an ERISA

  regulation governing claim processing to narrow their obligation to disclose documents to

  include only the information “relied upon in making the adverse [benefit] determination.” 248

  Defendants are simply incorrect that compliance with this ERISA regulation fulfills their

  obligation under 29 U.S.C. § 1024(b)(4). This ERISA disclosure provision requires plan

  administrators to provide information requested by beneficiaries at any time, and includes

  information beyond just that used during claims processing. 249 The court concludes evaluation

  criteria used to determine medical necessity for analogous medical/surgical benefits is within the

  scope of 29 U.S.C. § 1024(b)(4) and must be provided to plan participants upon written

  request. 250 Because Defendants dispute neither that the Family requested the medical/surgical

  analog InterQual Criteria, nor that Defendants failed to provide the Family with that information

  until over a year and a half after the initial request, statutory penalties are warranted pursuant to

  29 U.S.C. § 1132(c).

              Second, the court concludes the Administrative Services Agreement (ASA) falls within

  the scope of 29 U.S.C. § 1024 as a “contract, or other instrument[] under which the plan is

  established or operated.” 251




  247
        Dkt. 83 at 32.
  248
        Id. at 33 (quoting 29 C.F.R. § 2560.503-1(g)(1)(v)(A)).
  249
        See 29 U.S.C. § 1024(b)(4).
  250
        29 C.F.R. § 2590.712(d)(3).
  251
        29 U.S.C. § 1024(b)(4).

                                                             46
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5694 Page 47 of 57




              The Tenth Circuit has yet to provide guidance concerning how trial courts should decide

  whether an agreement like the ASA falls within the scope of the ERISA disclosure provisions.

  However, other circuit courts considering the issue have concluded the answer depends on the

  administrative organization of the plan. For example, the Seventh Circuit has held “[w]here the

  administration of a plan is divided,” for instance between a plan administrator and a claims

  administrator, “the extent of each administrator’s authority is basic information that a plan

  participant needs to know.” 252 In those circumstances, an administrative services agreement

  governing the relationship between administrators is an instrument under which the plan is

  operated, subject to the production requirements of § 1024(b)(4). 253 The court finds this

  reasoning persuasive.

              The Family contends the ASA is “clearly” an “instrument[] under which the plan is

  established or operated,” subject to the disclosure requirements of 29 U.S.C. § 1024(b)(4). 254 At

  oral argument, the Family relied on the plain language of 29 U.S.C. § 1024(b)(4) to demonstrate

  how the ASA is a contract essential to understanding how the Plan operates because the

  responsibilities of the Plan and Claim administrators are divided and each effect the Family’s

  rights under the plan.

              Defendants disagree, arguing the Family’s request for the ASA “far exceeded” the scope

  of ERISA’s disclosure requirements. 255 Defendants rely heavily on the Ninth Circuit’s decision


  252
     Mondry v. Am. Family. Mut. Ins. Co., 557 F.3d 781, 796 (7th Cir. 2009). Defendants cite this case for the
  proposition that ASAs must only be disclosed to plan participants under 29 U.S.C. § 1024(b)(4) when governing the
  relationship between two third-party administrators. Dkt. 82 at 32 n.3. This case does not support Defendants’
  proposition. Nowhere in the opinion does the court assert the rule Defendants claim it does. Rather, the Seventh
  Circuit’s holding was based on an employer/plan administrator’s agreement with a claim administrator, precisely the
  facts of this case. See Mondry, 557 F.3d at 784.
  253
        See id.
  254
        Dkt. 85 at 18.
  255
        Dkt. 58 at 37.

                                                          47
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5695 Page 48 of 57




  in Hively v. BBA Aviation Benefit Plan, to argue the ASA is not subject to disclosure under

  29 U.S.C. § 1024. 256 There, the Ninth Circuit concluded that where an administrative service

  agreement governs only the relationship between a plan and an administrator, “not the

  relationship between the plan participants and the provider,” the agreement is “not subject to

  disclosure under § 1024(b)(4).” 257 This conclusion was based on Ninth Circuit precedent

  defining the scope of 29 U.S.C. § 1024 to exclude documents “relat[ing] only to the manner in

  which the plan is operated[.]” 258 However, the language of 29 U.S.C. § 1024 is disjunctive,

  covering documents “under which the plan is established or operated.” 259 Where the Ninth

  Circuit narrows the scope of documents subject to this disclosure provision to only those

  documents under which the plan is both established and operated, the court does not find the

  Ninth Circuit’s interpretation persuasive. 260 The Hively holding is not binding authority on this

  court, and the court declines Defendants’ invitation to follow that precedent here.

              Based on the plain language of the statute and the language of the Plan itself, the facts of

  this case demonstrate the ASA falls within the scope of the ERISA disclosure provision,

  29 U.S.C. §1024(b)(4). 261 Microsoft and Premera both have obligations and responsibilities




  256
        Dkt. 83 at 32.
  257
        Hively v. BBA Aviation Benefit Plan, 331 F. App’x 510, 511 (9th Cir. 2009).
  258
        Id. (quoting Shaver v. Operating Eng’rs Local 428 Pension Trust Fund, 332 F.3d 1198, 1202 (9th Cir. 2003)).
    See 29 U.S.C. § 1024(b)(4) (including within its scope documents “under which the plan is established or
  259

  operated”) (emphasis added).
  260
      See Hively, 331 F. App’x at 511 (quoting Shaver, 332 F.3d at 1202) (“Documents which ‘relate only to the
  manner in which the plan is operated’ are not subject to disclosure under § 1024(b)(4).”).
  261
     29 U.S.C. § 1024(b)(4) (“The administrator shall, upon written request of any participant or beneficiary, furnish a
  copy of the latest updated summary[] plan description, and the latest annual report, any terminal report, the
  bargaining agreement, trust agreement, contract, or other instruments under which the plan is established or
  operated.”).

                                                            48
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5696 Page 49 of 57




  under the Plan that bear on the rights of plan participants. 262 Because of this division of

  responsibilities, the ASA between Mircosoft and Premera affects “the relationship between the

  plan participants and the provider[,]” 263 and is necessary for the Family to “know[] exactly

  where [they] stand[] with respect to the plan.” 264 The court concludes that the ASA was a

  “contract, or other instrument[] under which the plan is . . . operated.” 265 Accordingly, the ASA

  falls within the scope of the disclosure requirements of 29 U.S.C. § 1024(b)(4) and Defendants

  had an obligation to provide it within 30 days upon request of the Family.

             Having concluded Defendants violated their obligations under the relevant ERISA

  disclosure provision, the court next considers the appropriate formulation of the penalty. Under

  29 U.S.C. § 1132(c)(1)(B) the imposition of penalties is subject to the discretion of the court. 266

  Ultimately, the penalty provision provides the court with a mechanism to punish past violations

  and deter future failures to abide by ERISA’s disclosure requirements. 267 The penalty statute

  focuses “necessarily on the plan administrator’s actions, not the participant’s.” 268

             There are several non-dispositive factors the court may consider when deciding whether

  and how to exercise its discretion: “(1) the administrator’s bad faith or intentional conduct; (2)

  the length of the delay; (3) the number of requests made; (4) the extent and importance of the




  262
      See Dkt. 58 at 17–18 (explaining that Microsoft as the plan administrator “has the exclusive responsibility and
  complete discretionary authority to control the operation and administration of this plan,” and has properly delegated
  its authority for claims administration to Premera).
  263
        Hively, 331 Fed. App’x at 511.
  264
        Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 118 (1989).
  265
        See 29 U.S.C. § 1024(b)(4).
  266
        See Boone v. Leavenworth Anesthesia, Inc., 20 F.3d 1108, 1111 (10th Cir. 1994).
    See Dalton v. Chs/Cmty. Health Sys., Case No. 2:12-cv-0412-BSJ, 2014 WL 4257855, at *1 (D. Utah Aug. 14,
  267

  2014).
  268
        Moothart, 21 F.3d at 1506–07.

                                                            49
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5697 Page 50 of 57




  documents withheld; and (5) the existence of any prejudice to the participant or beneficiary.” 269

  In the Tenth Circuit, “neither prejudice nor bad faith is required for a district court to impose

  penalties,” under § 1132(c) but, “the presence or absence of these factors can certainly be taken

  into account[.]” 270

              The court concludes each factor supports imposing a meaningful penalty here. First,

  Defendants’ conduct throughout this litigation supports a suggestion of bad faith. The

  unambiguous language of the Parity Act regulations requires documents like the InterQual

  Criteria to be disclosed under § 1024. 271 When faced with this language, Premera did not

  acknowledge or engage with their duty to disclose these evaluation criteria under the relevant

  regulations. The Family attributes Defendants’ failure to produce covered documents to a

  misunderstanding of what the law requires. 272 This is a plausible, if charitable, characterization

  of sophisticated Defendants with the benefit of counsel possessing subject matter expertise. As

  demonstrated by Defendants’ reliance on regulations applicable only to claims processing, they

  may have been laboring under a misapprehension as to what the relevant law demands. 273

  However, the failure to engage with the regulation even after it was clearly presented in the

  Family’s briefing, suggests an intentional effort to avoid that duty and create ambiguity where

  there is none.




  269
      McDonald v. Pension Plan of NYSA-ILA Pension Tr. Fund, 320 F.3d 151, 163 (2d Cir. 2003) (citations omitted);
  see also Romero v. SmithKline Beecham, 309 F.3d 113, 120 (3rd Cir. 2002) (recognizing the “[a]ppropriate factors
  to be considered in making these decisions include bad faith or intentional conduct on the part of the administrator,
  the length of the delay, the number of requests made and documents withheld, and the existence of any prejudice to
  the participant or beneficiary.”) (internal quotation marks and citation omitted)).
  270
        Deboard v. Sunshine Mining & Ref. Co., 208 F.3d 1228, 1244 (10th Cir. 2000).
  271
        29 C.F.R. § 2590.712(d)(3).
  272
        Dkt. 85 at 18.
  273
        See Dkt. 58 at 31 (citing 29 C.F.R. § 2560.503-19(g)(v)(A)).

                                                             50
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5698 Page 51 of 57




              Further, instead of complying with their duty to disclose the documents when requested,

  Defendants forced the Family to engage in time consuming and costly discovery disputes

  narrowed almost specifically to encompass the InterQual Criteria they are entitled to under the

  Parity Act regulations. 274 This reluctance to disclose the InterQual Criteria during the claims

  processing administrative procedure and further resist disclosure during discovery weighs in

  favor of finding bad faith, 275 especially when combined with Defendants’ concerning reversal

  before the court about the existence of InterQual Criteria for inpatient rehabilitation facilities

  under the Plan until the same Criteria provided a basis for Defendants’ contemplated defense. 276

              The length of delay and number of requests also support imposition of significant

  statutory penalties. More than three years have passed since the Family first requested the ASA

  and evaluation criteria on February 27, 2018. 277 On July 10, 2018, the Family asked for these

  documents a second time during the appeal of their claim denial. 278 On November 1, 2019, the

  Family again sought the InterQual Criteria through discovery. 279 Defendants objected to this

  discovery and responded they “cannot respond without further clarification.” 280 On July 23,

  2020, the Family responded with a Meet-and-Confer letter providing more detail, explaining that

  they were seeking evaluative criteria for medical/surgical analogues under the Parity Act, and



  274
     See, e.g., Dkt. 50 (Motion to Compel); Dkt. 63 (seeking an extension of time to file the Family’s Motion for
  Summary Judgment based on incomplete discovery responses); Dkt. 67 (asking the court to defer or deny
  consideration of Defendants’ Motion for Summary Judgment based on incomplete discovery).
  275
     See Moothart, 21 F.3d at 1506 (citing as support for a finding of bad faith the district court’s observation “that
  rather than simply providing the documents and concluding the matter, the defendants were adamant about fighting
  [the beneficiary’s] efforts.”).
  276
     See Dkt 85 at 14–15 (describing representations to the court concerning InterQual Criteria for inpatient
  rehabilitation).
  277
        Dkt. 82 ¶¶ 41, 51.
  278
        Id. ¶¶ 61, 62.
  279
        See Dkt. 67 ¶ 1.
  280
        Id. ¶¶ 3–8.

                                                           51
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5699 Page 52 of 57




  again requesting this information. 281 Defendants represented to the Family they would respond

  in writing to the Meet-and-Confer letter. 282 Defendants did not respond in writing. 283 Instead,

  on October 8, 2020, they disclosed 4,311 pages of documents, without explanation as to which

  documents were responsive to each discovery request. 284 The Family then filed a Motion to

  Compel, in part, to get access to this information. 285 During the hearing for the Motion to

  Compel, Defendants made misrepresentations concerning what documents had been disclosed. 286

  This left the Family with the impression that Defendants do not use evaluative criteria for

  inpatient rehabilitation facilities, an impression that could have been remedied at any point by

  providing the criteria and affirmatively disclosing that Defendants rely on the criteria to

  determine medical necessity for those benefits. 287 Rather than acknowledging their

  misrepresentation, Defendants in their summary judgment briefing remarkably fault the Family

  for relying on Defendants’ own representations and make no effort to correct their

  misrepresentation to the court and to the Plaintiffs. 288 At bottom, instead of fulfilling their

  obligation to disclose the requested documents under § 1024, Defendants forced the Family to

  repeatedly fight for access to the documents for over three years.

              Moreover, the set of documents requested by the Family was discrete and important to

  their rights under ERISA. The ASA and InterQual Criteria each are important to put the Family


  281
        Id. ¶ 9.
  282
        Id. ¶ 11.
  283
        Id. ¶ 12.
  284
        Id. ¶ 14; Dkt 53 at 1.
  285
        Dkt. 50.
  286
     See Dkt 85 at 14–15 (describing representations to the court concerning InterQual Criteria for inpatient
  rehabilitation).
  287
        See id. at 15.
  288
      Dkt. 83 at 25–26 (arguing the Family is “simply mistaken” as to whether Premera uses InterQual Criteria for
  inpatient rehabilitation facilities).

                                                           52
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5700 Page 53 of 57




  “in a position to make informed decisions about how best to protect their rights.” 289 The ASA

  between Microsoft and Premera details the division of responsibilities between the Plan

  Administrator and the Claims Administrator. This division is important for the Family to know

  where they stand in relation to the plan, where to send claims, which party they need to request

  plan documents from, and other information necessary to make informed decisions under the

  Plan. 290 Further still, the InterQual Criteria used to assess medical necessity for the

  medical/surgical analogous benefits were not only important to the Family but were dispositive

  of the Family’s Parity Act claim. Unlike some cases, the Family here has not requested an

  onerous amount of information unrelated to their ERISA rights. 291 Rather, the Family sought a

  relatively discrete number of documents that were highly relevant to their rights under the Plan

  and decisions about how to proceed in the face of Defendants’ denial of Plan benefits.

              Defendants’ failure to produce the ASA and the InterQual Criteria also prejudiced the

  Family by interfering with their ability to understand and protect their rights under ERISA, and

  needlessly prolonging litigation. For example, Defendants’ failure to produce the InterQual

  Criteria prejudiced the Family in their ability to assert and vindicate their rights under the Parity

  Act. It was not until May 19, 2021, that Defendants affirmatively notified the Family they

  indeed utilize InterQual Criteria for inpatient rehabilitation facilities and planned on asserting

  that criteria as a defense to the Family’s Parity Act claim. 292 Even then, as noted above, it was

  only in connection with using those very Criteria to present Defendants’ chosen defense. By


  289
        See Moothart, 21 F.3d at 1503.
  290
        See id.
  291
      See Kerber v. Qwest Group Life Ins. Plan, 656 F.Supp.2d 1279, 1297 (D. Colo. 2009) (concluding penalties were
  not warranted in part because “there is not dispute that the [requested documents] did not relate to any of the
  Plaintiffs in th[e] lawsuit” and the two documents withheld “represent[ed] a very small portion of the [869]
  documents that” were disclosed as requested).
  292
        See Dkt. 83 at 25–26.

                                                         53
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5701 Page 54 of 57




  then, the Family had been requesting the Criteria for over three years and Defendants had

  represented in court that they do not use criteria to determine medical necessity for inpatient

  rehabilitation facilities. 293 For almost all of that time, the Family was in the dark about

  information that was ultimately dispositive of their Parity Act claim. Rather than having that

  information throughout the claim process, appeal, and discovery, the Family had fourteen days to

  respond in their Reply memorandum. 294 Further, Defendants’ failure to provide the ASA has

  caused, and continues to cause prejudice to the Family. Without that information, the Family is

  unaware of the obligations of each Defendant as to their implementation of the Plan, processing

  of claims, and communication with beneficiaries. For example, throughout the claim process,

  appeal, and into litigation, the Family was required to send ERISA document requests to both

  Microsoft and Premera without knowing which party was required to respond. The court

  concludes this prejudice to beneficiaries is the kind of harm the discretionary imposition of

  penalties is meant to punish and deter. 295

             In short, the Family requested a discrete set of documents from Defendants, to which they

  were entitled under the ERISA disclosure provision, multiple times over the last three years.

  Instead of disclosing these documents, Defendants were adamant about fighting the Family and

  were dishonest about what they had and relied on in their claims administration process. With so

  little required of Defendants to disclose these documents, and in light of the importance of these




  293
     See Dkt 85 at 14–15 (describing representations to the court concerning InterQual Criteria for inpatient
  rehabilitation).
  294
        See DUCivR 7-1(b)(3) (providing for fourteen days to file a reply memorandum).
  295
     Bruch, 489 U.S. at 118 (noting that “Congress’ purpose in enacting the ERISA disclosure provisions” was
  “ensuring that the individual participant knows exactly where he stands with respect to the plan.”) (internal
  quotation marks and citation omitted).

                                                           54
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5702 Page 55 of 57




  documents to the Family, Defendants’ needless frustration of Plaintiffs’ efforts supports a

  meaningful penalty.

              The Family requests the court impose the maximum penalty provided by the statute of

  $110 per day, for two different penalty periods: one for the InterQual Criteria and another for the

  ASA. 296 Exercising its discretion, the court concludes it is appropriate to calculate the penalty

  imposed based on two separate violations of the statute. But the court also finds that imposing

  the statutory maximum penalty for both violations would impermissibly exceed the purpose of

  the statute.

              The court concludes that Defendants failed to satisfy their disclosure obligations and in

  doing so interfered with the Family’s ability to understand and protect their rights under ERISA.

  For this, the court imposes a penalty of $100 per day from February 27, 2018—the date of the

  Family’s first written request—through the date of this Order for Defendants’ failure to disclose

  the ASA. Although Defendants also failed to provide the Family with the requested InterQual

  Criteria from February 27, 2018, through October 8, 2020, the court will not impose

  simultaneous penalties per violation for withholding both documents for the period from

  February 27, 2018 through October 8, 2020. Subtracting thirty days for the period in which

  Defendants could have timely responded to Plaintiffs’ requests, Defendants’ delay totals 1231

  days. This brings the total statutory penalty to $123,100.

             IV.     PREJUDGMENT INTEREST AND ATTORNEYS’ FEES AND COSTS

              Finally, the Family seeks an award of attorneys’ fees and costs pursuant to 29 U.S.C.

  § 1132(g) and requests an opportunity to provide further briefing on the matter. 297 Prejudgment



  296
        Dkt. 82 at 39.
  297
        Id. at 41.

                                                      55
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5703 Page 56 of 57




  interest is available in an ERISA case “because [it] permits a participant to seek ‘appropriate

  equitable relief.’” 298 Calculating the rate for prejudgment interest “rest[s] firmly within the

  sound discretion of the trial court.” 299 ERISA also allows reasonable attorneys’ fees to either

  party under 29 U.S.C. § 1132(g). 300 The district court may, in its discretion, award fees and

  costs where the fee claimant has achieved “some degree of success on the merits.” 301 However,

  courts should not grant attorney’s fees under this provision as a matter of course. 302 The court

  will allow the Family to submit briefing and support for claimed costs and fees only as to the

  Parity Act and the statutory penalty claims. Plaintiffs’ brief must be submitted by September 7,

  2021. Defendants have thirty (30) days to respond.




  298
        Weber v. GE Group Life Ass. Co., 541 F.3d 1002, 1016 (10th Cir. 2008) (citing 29 U.S.C. § 1132(a)(3)(B)).
  299
        Id. (citation omitted).
  300
     Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 244 (2010) (citing 29 U.S.C. § 1001 et seq.; 29 U.S.C.
  § 1132(g)(1)).
  301
        29 U.S.C. § 1132(g).
  302
      B.D. v. Blue Cross Blue Shield of Georgia, Case No. 1:16-cv-00099-DN, 2018 WL 671213, at *13 (D. Utah
  Jan. 31, 2018) (citing McGee v. Equicor–Equitable HCA Corp., 953 F.2d 1192, 1209 (10th Cir. 1992)).

                                                            56
Case 2:19-cv-00199-RJS-CMR Document 90 Filed 08/10/21 PageID.5704 Page 57 of 57




                                            CONCLUSION

             For the reasons stated above, the court GRANTS in part and DENIES in part the

  Family’s Motion for Summary Judgment. 303 The court also GRANTS in part and DENIES in

  part Defendants’ Motion for Summary Judgment. 304 The court orders additional briefing as

  described above on the appropriate remedy for Defendants’ Parity Act violation, and invites a

  motion from Plaintiffs for attorneys’ fees and costs.

             SO ORDERED this 10th day of August 2021.

                                                BY THE COURT:


                                                ________________________________________
                                                ROBERT J. SHELBY
                                                United States Chief District Judge




  303
        Dkt. 82.
  304
        Dkt. 58.

                                                   57
